UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.2%) 1 Consumer Discretionary (15.8%) Ross Stores Inc. 541,462 28,855 * Dollar Tree Inc. 662,720 27,589 Whirlpool Corp. 309,811 27,208 * Aeropostale Inc. 847,125 24,262 * Valassis Communications Inc. 696,230 22,084 Wyndham Worldwide Corp. 1,074,083 21,632 Williams-Sonoma Inc. 766,500 19,025 * Tempur-Pedic International Inc. 569,999 17,527 Darden Restaurants Inc. 433,532 16,843 DR Horton Inc. 1,701,802 16,729 Gannett Co. Inc. 1,151,350 15,497 * priceline.com Inc. 87,658 15,475 * Big Lots Inc. 482,185 15,473 Ltd Brands Inc. 608,400 13,427 * TRW Automotive Holdings Corp. 453,648 12,507 Cablevision Systems Corp. Class A 471,800 11,328 * Autoliv Inc. 170,514 8,159 * Talbots Inc. 769,300 7,931 * ITT Educational Services Inc. 91,700 7,613 * Panera Bread Co. Class A 95,262 7,172 * Warnaco Group Inc. 181,859 6,572 Bob Evans Farms Inc. 254,951 6,277 * Jo-Ann Stores Inc. 166,538 6,247 *,^ Beazer Homes USA Inc. 1,523,840 5,532 Meredith Corp. 175,920 5,476 * Denny's Corp. 2,054,065 5,341 * Tenneco Inc. 239,895 5,052 * Lincoln Educational Services Corp. 242,571 4,995 Tupperware Brands Corp. 120,228 4,791 H&R Block Inc. 288,750 4,530 * Domino's Pizza Inc. 379,200 4,285 Jarden Corp. 155,828 4,187 Cooper Tire & Rubber Co. 208,771 4,071 * Dana Holding Corp. 407,025 4,070 Scholastic Corp. 160,174 3,863 * Carter's Inc. 132,200 3,470 * Helen of Troy Ltd. 152,500 3,364 PF Chang's China Bistro Inc. 84,402 3,347 * CEC Entertainment Inc. 84,918 2,994 Cracker Barrel Old Country Store Inc. 59,923 2,790 Advance Auto Parts Inc. 45,600 2,288 * La-Z-Boy Inc. 260,560 1,936 Brinker International Inc. 117,500 1,699 * Career Education Corp. 73,200 1,685 * Papa John's International Inc. 50,000 1,156 * HSN Inc. 38,600 926 * AFC Enterprises Inc. 92,045 838 Finish Line Inc. Class A 59,300 826 * Pier 1 Imports Inc. 125,900 807 * Office Depot Inc. 177,500 717 DeVry Inc. 13,200 693 * Journal Communications Inc. Class A 171,561 681 * Stein Mart Inc. 107,545 670 * Chipotle Mexican Grill Inc. Class A 4,600 629 * Winnebago Industries Inc. 61,100 607 Tiffany & Co. 15,500 588 Cato Corp. Class A 26,594 586 Dillard's Inc. Class A 25,400 546 * Belo Corp. Class A 92,500 526 * Liberty Media Corp. - Capital 12,100 507 Service Corp. International 67,007 496 * Cheesecake Factory Inc. 21,800 485 * Steven Madden Ltd. 15,167 478 * Skechers U.S.A. Inc. Class A 13,000 475 * Liberty Media Corp. - Interactive 41,000 431 * Hovnanian Enterprises Inc. Class A 112,900 415 Hillenbrand Inc. 18,600 398 Jones Apparel Group Inc. 23,000 365 * Biglari Holdings Inc. 1,160 333 * Lamar Advertising Co. Class A 13,500 331 * Signet Jewelers Ltd. 11,500 316 * Standard Pacific Corp. 94,800 316 * Harman International Industries Inc. 10,500 314 * Liz Claiborne Inc. 73,900 312 * New York Times Co. Class A 35,400 306 * Rent-A-Center Inc. 15,100 306 * Jakks Pacific Inc. 21,000 302 * Lear Corp. 4,500 298 * Shutterfly Inc. 12,300 295 * Clear Channel Outdoor Holdings Inc. Class A 33,300 289 * Ruby Tuesday Inc. 33,100 281 * DSW Inc. Class A 12,500 281 Leggett & Platt Inc. 13,500 271 * EW Scripps Co. Class A 36,200 270 * Liberty Media Corp. - Starz 5,000 259 * Corinthian Colleges Inc. 22,700 224 *,^ Brookfield Homes Corp. 31,800 214 Chico's FAS Inc. 20,300 201 * Kenneth Cole Productions Inc. Class A 17,900 197 American Greetings Corp. Class A 10,200 191 * Deckers Outdoor Corp. 1,300 186 CKE Restaurants Inc. 14,700 184 * J Crew Group Inc. 4,700 173 Blyth Inc. 2,600 89 Consumer Staples (4.9%) Dr Pepper Snapple Group Inc. 880,808 32,933 Del Monte Foods Co. 1,766,745 25,423 Estee Lauder Cos. Inc. Class A 307,900 17,159 Mead Johnson Nutrition Co. 239,160 11,987 * Revlon Inc. Class A 581,526 6,490 Lancaster Colony Corp. 121,619 6,490 Tyson Foods Inc. Class A 332,100 5,443 Sanderson Farms Inc. 94,700 4,805 * Central Garden and Pet Co. Class A 532,079 4,773 Universal Corp. 109,836 4,358 Andersons Inc. 128,445 4,186 Herbalife Ltd. 77,929 3,589 Ruddick Corp. 98,900 3,065 * Whole Foods Market Inc. 55,300 1,992 * Chiquita Brands International Inc. 126,411 1,536 Casey's General Stores Inc. 39,400 1,375 * Central Garden and Pet Co. 130,751 1,243 * American Italian Pasta Co. 19,868 1,050 * United Natural Foods Inc. 29,200 873 SUPERVALU Inc. 71,500 775 * Boston Beer Co. Inc. Class A 9,400 634 Coca-Cola Bottling Co. Consolidated 6,900 331 Diamond Foods Inc. 8,000 329 Cal-Maine Foods Inc. 5,500 176 National Beverage Corp. 13,300 163 Energy (7.0%) Helmerich & Payne Inc. 693,742 25,335 * FMC Technologies Inc. 457,200 24,076 El Paso Corp. 2,070,854 23,007 Consol Energy Inc. 503,976 17,014 * Newfield Exploration Co. 311,151 15,203 * SM Energy Co. 292,300 11,739 Cimarex Energy Co. 150,325 10,760 * Oil States International Inc. 264,428 10,466 World Fuel Services Corp. 384,324 9,969 * Stone Energy Corp. 768,312 8,574 * Patriot Coal Corp. 492,397 5,786 * Tetra Technologies Inc. 543,190 4,932 * Oceaneering International Inc. 109,510 4,917 * International Coal Group Inc. 824,283 3,173 Southern Union Co. 135,342 2,959 * Rosetta Resources Inc. 145,745 2,887 * Concho Resources Inc. 48,500 2,684 * Matrix Service Co. 252,315 2,349 * Rowan Cos. Inc. 104,900 2,302 * Brigham Exploration Co. 121,366 1,867 * Gulfport Energy Corp. 99,096 1,175 Massey Energy Co. 42,923 1,174 EXCO Resources Inc. 62,800 918 * Warren Resources Inc. 257,800 748 * Forest Oil Corp. 25,900 709 * Venoco Inc. 35,600 586 * McMoRan Exploration Co. 50,700 563 * Complete Production Services Inc. 37,400 535 * Swift Energy Co. 18,700 503 Core Laboratories NV 3,400 502 * T-3 Energy Services Inc. 15,600 435 * Gran Tierra Energy Inc. 71,800 356 Berry Petroleum Co. Class A 13,800 355 * Crosstex Energy Inc. 48,575 311 * Helix Energy Solutions Group Inc. 24,800 267 * Gastar Exploration Ltd. 71,724 259 Sunoco Inc. 7,100 247 * Petroquest Energy Inc. 34,700 235 * OYO Geospace Corp. 4,100 199 * Cloud Peak Energy Inc. 14,600 194 * Unit Corp. 4,700 191 Range Resources Corp. 4,500 181 * ION Geophysical Corp. 48,600 169 W&T Offshore Inc. 16,000 151 * Delta Petroleum Corp. 175,000 150 * Energy XXI Bermuda Ltd. 7,800 123 Financials (18.9%) Unum Group 1,405,135 30,491 Bank of Hawaii Corp. 560,664 27,108 Torchmark Corp. 455,647 22,559 Platinum Underwriters Holdings Ltd. 519,300 18,845 New York Community Bancorp Inc. 1,109,870 16,948 * AmeriCredit Corp. 874,800 15,939 SL Green Realty Corp. 282,700 15,560 Ventas Inc. 329,528 15,471 American Financial Group Inc. 539,689 14,744 * Arch Capital Group Ltd. 195,692 14,579 Macerich Co. 382,828 14,287 Fifth Third Bancorp 1,130,052 13,888 * CB Richard Ellis Group Inc. Class A 963,800 13,117 Cullen/Frost Bankers Inc. 222,256 11,424 Duke Realty Corp. 936,700 10,632 CommonWealth REIT 1,642,600 10,201 Nelnet Inc. Class A 503,512 9,708 CBL & Associates Properties Inc. 761,724 9,476 Rayonier Inc. 212,850 9,370 BOK Financial Corp. 174,621 8,289 RenaissanceRe Holdings Ltd. 142,400 8,013 Jones Lang LaSalle Inc. 116,900 7,673 Hospitality Properties Trust 362,400 7,647 UMB Financial Corp. 212,788 7,567 Highwoods Properties Inc. 270,246 7,502 NBT Bancorp Inc. 338,230 6,907 Mack-Cali Realty Corp. 222,600 6,618 Bank of the Ozarks Inc. 183,987 6,526 Cash America International Inc. 185,200 6,347 Mid-America Apartment Communities Inc. 122,908 6,326 Brandywine Realty Trust 559,032 6,010 * Credit Acceptance Corp. 120,479 5,876 Federated Investors Inc. Class B 281,330 5,826 Sun Communities Inc. 222,143 5,767 ^ Pennsylvania Real Estate Investment Trust 463,582 5,665 * Ezcorp Inc. Class A 303,217 5,625 City Holding Co. 192,455 5,366 * World Acceptance Corp. 138,768 5,316 Jefferies Group Inc. 249,300 5,255 Equity Lifestyle Properties Inc. 108,383 5,227 * PHH Corp. 250,600 4,771 Parkway Properties Inc. 324,475 4,728 Colonial Properties Trust 313,160 4,550 PS Business Parks Inc. 75,517 4,212 Unitrin Inc. 160,162 4,100 International Bancshares Corp. 238,425 3,979 Endurance Specialty Holdings Ltd. 103,526 3,885 Republic Bancorp Inc. 153,611 3,441 Provident Financial Services Inc. 293,425 3,430 Reinsurance Group of America Inc. Class A 69,007 3,154 * Cardtronics Inc. 242,676 3,145 Community Bank System Inc. 132,561 2,920 Advance America Cash Advance Centers Inc. 699,988 2,891 American Physicians Capital Inc. 90,857 2,803 Potlatch Corp. 77,300 2,762 Westamerica Bancorporation 51,819 2,722 Montpelier Re Holdings Ltd. 176,200 2,631 First Financial Bankshares Inc. 48,210 2,318 Ares Capital Corp. 181,412 2,273 Bancfirst Corp. 59,583 2,174 Prosperity Bancshares Inc. 62,200 2,161 * First Industrial Realty Trust Inc. 385,625 1,859 Provident New York Bancorp 209,469 1,854 * First Cash Financial Services Inc. 84,501 1,842 * Altisource Portfolio Solutions SA 70,447 1,743 * SLM Corp. 164,300 1,707 * Forestar Group Inc. 92,200 1,656 * FPIC Insurance Group Inc. 63,940 1,640 Suffolk Bancorp 49,681 1,537 Arrow Financial Corp. 65,707 1,518 NewAlliance Bancshares Inc. 134,204 1,504 Tompkins Financial Corp. 39,520 1,492 * Ashford Hospitality Trust Inc. 187,490 1,374 Apartment Investment & Management Co. 66,100 1,280 First Citizens BancShares Inc. 6,500 1,250 Flagstone Reinsurance Holdings SA 107,400 1,162 FBL Financial Group Inc. Class A 51,500 1,082 * ProAssurance Corp. 19,017 1,079 Southside Bancshares Inc. 51,395 1,009 Infinity Property & Casualty Corp. 20,071 927 GAMCO Investors Inc. 22,300 830 Boston Private Financial Holdings Inc. 126,000 810 CapLease Inc. 173,700 801 U-Store-It Trust 106,477 794 Hudson City Bancorp Inc. 63,100 772 Park National Corp. 11,500 748 * First Horizon National Corp. 62,609 717 Camden National Corp. 25,345 696 SCBT Financial Corp. 18,900 666 Commerce Bancshares Inc. 16,676 600 * Meridian Interstate Bancorp Inc. 54,766 597 * Strategic Hotels & Resorts Inc. 131,600 578 Medical Properties Trust Inc. 60,000 566 United Bankshares Inc. 23,285 557 Fulton Financial Corp. 52,900 511 Weingarten Realty Investors 26,300 501 Wintrust Financial Corp. 14,400 480 Douglas Emmett Inc. 33,600 478 Clifton Savings Bancorp Inc. 53,514 463 MFA Financial Inc. 61,600 456 NASB Financial Inc. 28,999 439 Winthrop Realty Trust 34,000 436 Amtrust Financial Services Inc. 35,500 427 Lexington Realty Trust 67,200 404 Glimcher Realty Trust 63,600 380 Hersha Hospitality Trust 82,500 373 * Sunstone Hotel Investors Inc. 35,400 352 Iberiabank Corp. 6,400 330 Great Southern Bancorp Inc. 15,615 317 Baldwin & Lyons Inc. 14,668 308 Protective Life Corp. 13,730 294 Dime Community Bancshares 22,198 274 * Grubb & Ellis Co. 276,388 271 * LaBranche & Co. Inc. 60,400 259 * FelCor Lodging Trust Inc. 50,419 252 Axis Capital Holdings Ltd. 7,800 232 Hanover Insurance Group Inc. 5,300 231 First Financial Bancorp 15,400 230 Regency Centers Corp. 6,600 227 * optionsXpress Holdings Inc. 14,300 225 * Signature Bank 5,900 224 Horace Mann Educators Corp. 14,200 217 Alterra Capital Holdings Ltd. 11,500 216 Cousins Properties Inc. 30,300 204 First Bancorp 13,068 189 Apollo Investment Corp. 18,300 171 1st Source Corp. 9,707 164 Abington Bancorp Inc. 18,200 159 * Avatar Holdings Inc. 2,330 45 Health Care (11.6%) AmerisourceBergen Corp. Class A 1,052,104 33,404 * Lincare Holdings Inc. 850,556 27,652 * Cephalon Inc. 456,100 25,884 STERIS Corp. 813,743 25,291 Perrigo Co. 426,200 25,176 Universal Health Services Inc. Class B 589,812 22,501 * Warner Chilcott PLC Class A 843,150 19,266 * Emergency Medical Services Corp. Class A 358,217 17,563 * Mylan Inc. 587,438 10,010 Cooper Cos. Inc. 236,615 9,415 * Incyte Corp. Ltd. 784,000 8,679 Invacare Corp. 410,354 8,511 * Hospira Inc. 146,390 8,410 * Odyssey HealthCare Inc. 271,154 7,245 * American Medical Systems Holdings Inc. 297,789 6,587 * Life Technologies Corp. 138,400 6,539 * Gentiva Health Services Inc. 229,913 6,210 * Sirona Dental Systems Inc. 177,600 6,188 * Millipore Corp. 52,800 5,631 * LifePoint Hospitals Inc. 143,135 4,494 * Valeant Pharmaceuticals International 73,436 3,840 * Bio-Rad Laboratories Inc. Class A 42,900 3,710 * Health Management Associates Inc. Class A 361,348 2,808 * Kensey Nash Corp. 110,671 2,624 * Bruker Corp. 210,087 2,555 * Par Pharmaceutical Cos. Inc. 88,904 2,308 Chemed Corp. 39,400 2,153 * DaVita Inc. 32,691 2,041 * Pharmasset Inc. 73,930 2,021 * Targacept Inc. 102,400 1,979 * Community Health Systems Inc. 56,800 1,920 Medicis Pharmaceutical Corp. Class A 77,900 1,704 * Cepheid Inc. 103,620 1,660 * Nektar Therapeutics 123,672 1,496 * Nabi Biopharmaceuticals 257,967 1,403 * Myriad Genetics Inc. 86,600 1,295 * Corvel Corp. 35,369 1,195 * Impax Laboratories Inc. 56,100 1,069 * Mettler-Toledo International Inc. 8,251 921 * Affymetrix Inc. 154,900 914 Cantel Medical Corp. 54,200 905 * Kindred Healthcare Inc. 62,400 801 * Micromet Inc. 115,342 720 * Tenet Healthcare Corp. 156,400 679 * Savient Pharmaceuticals Inc. 52,000 655 * Dendreon Corp. 18,900 611 * Akorn Inc. 196,842 585 * Catalyst Health Solutions Inc. 16,200 559 * PSS World Medical Inc. 23,295 493 Owens & Minor Inc. 16,650 473 *,^ Amedisys Inc. 10,400 457 * Triple-S Management Corp. Class B 22,869 424 * Zymogenetics Inc. 98,000 414 * Ardea Biosciences Inc. 19,700 405 * Genomic Health Inc. 21,308 276 *,^ Protalix BioTherapeutics Inc. 44,700 273 * Vertex Pharmaceuticals Inc. 8,200 270 * Salix Pharmaceuticals Ltd. 5,405 211 * Enzon Pharmaceuticals Inc. 19,800 211 * Auxilium Pharmaceuticals Inc. 8,468 199 * Universal American Corp. 11,800 170 Industrials (13.1%) Cooper Industries PLC 688,450 30,292 Pitney Bowes Inc. 1,256,800 27,599 Joy Global Inc. 531,137 26,605 * Owens Corning 883,751 26,433 * EMCOR Group Inc. 1,048,967 24,305 * Oshkosh Corp. 749,000 23,339 * Avis Budget Group Inc. 1,970,600 19,351 * Delta Air Lines Inc. 1,537,200 18,062 Rockwell Automation Inc. 302,650 14,857 * United Stationers Inc. 254,961 13,888 Carlisle Cos. Inc. 205,060 7,409 RR Donnelley & Sons Co. 452,300 7,404 * URS Corp. 177,900 7,000 Timken Co. 252,080 6,551 Flowserve Corp. 74,094 6,283 Cubic Corp. 145,033 5,276 Triumph Group Inc. 75,583 5,036 * UAL Corp. 232,100 4,772 Briggs & Stratton Corp. 274,543 4,673 * EnerSys 172,657 3,690 Allegiant Travel Co. Class A 86,273 3,683 * ATC Technology Corp. 227,614 3,669 AO Smith Corp. 74,300 3,580 * Beacon Roofing Supply Inc. 189,210 3,409 Werner Enterprises Inc. 154,737 3,387 * Consolidated Graphics Inc. 75,973 3,285 * ArvinMeritor Inc. 233,887 3,064 Universal Forest Products Inc. 86,700 2,628 AAON Inc. 103,565 2,414 TAL International Group Inc. 106,105 2,384 NACCO Industries Inc. Class A 26,400 2,343 * Hawaiian Holdings Inc. 444,425 2,298 * Powell Industries Inc. 82,031 2,243 Textron Inc. 126,500 2,147 Toro Co. 40,200 1,975 * Armstrong World Industries Inc. 63,500 1,916 * School Specialty Inc. 101,617 1,836 * Macquarie Infrastructure Co. LLC 141,900 1,815 * GenCorp Inc. 413,200 1,810 Kaman Corp. 81,141 1,795 * Pacer International Inc. 250,100 1,748 ABM Industries Inc. 82,342 1,725 Crane Co. 55,400 1,674 * M&F Worldwide Corp. 60,100 1,629 Avery Dennison Corp. 50,100 1,610 Standex International Corp. 57,750 1,464 Schawk Inc. Class A 97,500 1,458 * Blount International Inc. 135,182 1,388 * Alaska Air Group Inc. 28,165 1,266 * Waste Services Inc. 105,048 1,225 * AMR Corp. 174,400 1,182 Ennis Inc. 76,525 1,149 * Thomas & Betts Corp. 32,800 1,138 Regal-Beloit Corp. 19,700 1,099 * Terex Corp. 55,500 1,040 * Dollar Thrifty Automotive Group Inc. 23,940 1,020 AZZ Inc. 27,100 996 Textainer Group Holdings Ltd. 40,144 969 * USG Corp. 79,100 955 Seaboard Corp. 604 912 Nordson Corp. 15,400 864 Tredegar Corp. 48,720 795 HNI Corp. 27,466 758 Towers Watson & Co. Class A 19,200 746 * Gibraltar Industries Inc. 72,300 730 * Vicor Corp. 56,790 709 * DynCorp International Inc. Class A 35,541 623 Deluxe Corp. 31,713 595 Aircastle Ltd. 70,900 557 * ACCO Brands Corp. 107,615 537 * WESCO International Inc. 15,200 512 * Genco Shipping & Trading Ltd. 31,100 466 Watts Water Technologies Inc. Class A 16,200 464 * Dycom Industries Inc. 52,100 445 * SFN Group Inc. 79,000 431 Bowne & Co. Inc. 37,800 424 Kimball International Inc. Class B 75,333 417 Ampco-Pittsburgh Corp. 19,974 416 Albany International Corp. 25,500 413 Quanex Building Products Corp. 23,780 411 Lindsay Corp. 12,700 402 Lawson Products Inc. 23,370 397 * Ladish Co. Inc. 16,600 377 Interface Inc. Class A 33,645 361 * Amerco Inc. 6,400 352 Cintas Corp. 14,300 343 * EnPro Industries Inc. 11,900 335 Ryder System Inc. 7,500 302 * GrafTech International Ltd. 20,164 295 * Layne Christensen Co. 12,125 294 Manpower Inc. 6,503 281 Tennant Co. 8,016 271 * Atlas Air Worldwide Holdings Inc. 5,700 271 Mueller Water Products Inc. Class A 71,600 266 *,^ Capstone Turbine Corp. 268,100 263 Viad Corp. 13,700 242 Great Lakes Dredge & Dock Corp. 39,600 238 Valmont Industries Inc. 3,200 232 * APAC Customer Services Inc. 38,558 220 * American Reprographics Co. 25,000 218 * Columbus McKinnon Corp. 15,100 211 * Sauer-Danfoss Inc. 16,343 200 John Bean Technologies Corp. 11,405 174 * Fushi Copperweld Inc. 21,100 173 * Corrections Corp. of America 7,900 151 * WABCO Holdings Inc. 4,715 148 Standard Register Co. 42,798 134 * Trimas Corp. 5,900 67 Information Technology (16.1%) Xilinx Inc. 1,228,312 31,027 * Micron Technology Inc. 3,415,850 29,001 Computer Sciences Corp. 628,292 28,430 * Rovi Corp. 728,108 27,603 * Western Digital Corp. 845,300 25,494 * Avnet Inc. 1,018,400 24,554 * Hewitt Associates Inc. Class A 683,922 23,568 * Seagate Technology 1,757,300 22,915 Earthlink Inc. 2,570,905 20,464 * Marvell Technology Group Ltd. 1,232,239 19,420 * CSG Systems International Inc. 989,381 18,135 * Plexus Corp. 554,466 14,826 * Anixter International Inc. 297,768 12,685 * Advanced Micro Devices Inc. 1,581,500 11,577 Solera Holdings Inc. 296,380 10,729 * Mantech International Corp. Class A 200,969 8,555 * VeriFone Systems Inc. 450,950 8,537 * LSI Corp. 1,664,700 7,658 * Multi-Fineline Electronix Inc. 281,158 7,018 * Teradata Corp. 220,102 6,709 * RF Micro Devices Inc. 1,568,806 6,134 * TIBCO Software Inc. 424,069 5,114 * Sybase Inc. 78,785 5,094 * SuccessFactors Inc. 231,700 4,817 * SYNNEX Corp. 187,674 4,808 * Acxiom Corp. 308,996 4,539 iGate Corp. 353,714 4,535 * QLogic Corp. 242,993 4,039 * ANSYS Inc. 96,400 3,911 *,^ Power-One Inc. 571,900 3,860 Syntel Inc. 113,023 3,837 * Tech Data Corp. 78,300 2,789 * Netscout Systems Inc. 141,605 2,014 * Manhattan Associates Inc. 72,200 1,989 * Sanmina-SCI Corp. 142,981 1,946 * BMC Software Inc. 51,700 1,790 * AOL Inc. 85,000 1,767 CTS Corp. 177,152 1,637 * Unisys Corp. 88,506 1,636 * Cybersource Corp. 63,100 1,611 * Global Cash Access Holdings Inc. 206,425 1,488 * Conexant Systems Inc. 640,631 1,435 * Insight Enterprises Inc. 101,600 1,337 * MercadoLibre Inc. 23,200 1,219 * Quantum Corp. 633,030 1,190 * VeriSign Inc. 44,700 1,187 Opnet Technologies Inc. 77,424 1,137 * Arris Group Inc. 98,000 999 * Vishay Intertechnology Inc. 125,500 971 * SanDisk Corp. 21,500 905 * InterDigital Inc. 35,800 884 * Ariba Inc. 53,900 859 * Veeco Instruments Inc. 25,000 857 * Lattice Semiconductor Corp. 195,800 850 Plantronics Inc. 29,000 829 * Teradyne Inc. 84,117 820 Global Payments Inc. 20,600 753 * NeuStar Inc. Class A 34,900 720 * TriQuint Semiconductor Inc. 117,395 717 * Gartner Inc. 30,800 716 * Oplink Communications Inc. 48,726 698 * JDA Software Group Inc. 31,129 684 Agilysys Inc. 98,000 656 Jabil Circuit Inc. 47,900 637 * Benchmark Electronics Inc. 40,008 634 * Red Hat Inc. 21,200 614 * SonicWALL Inc. 51,500 605 * Loral Space & Communications Inc. 13,643 583 * Brightpoint Inc. 82,911 580 * Interactive Intelligence Inc. 33,669 553 * Fairchild Semiconductor International Inc. Class A 57,400 483 Blackbaud Inc. 21,400 466 * Entegris Inc. 112,000 445 Lender Processing Services Inc. 14,000 438 * Atheros Communications Inc. 15,600 430 * Aruba Networks Inc. 29,700 423 * Diodes Inc. 26,500 421 * Internet Capital Group Inc. 54,000 410 KLA-Tencor Corp. 13,600 379 * Isilon Systems Inc. 28,378 364 * Ciena Corp. 27,900 354 * ModusLink Global Solutions Inc. 57,200 345 * IAC/InterActiveCorp 15,600 343 * Netgear Inc. 18,800 335 MAXIMUS Inc. 5,170 299 * Checkpoint Systems Inc. 17,100 297 * WebMD Health Corp. 6,200 288 * Flextronics International Ltd. 48,087 269 * RealNetworks Inc. 75,800 250 * Net 1 UEPS Technologies Inc. 18,500 248 * SMART Modular Technologies WWH Inc. 42,400 248 * LoopNet Inc. 20,100 248 * Internap Network Services Corp. 58,600 244 * Novell Inc. 42,600 242 * MicroStrategy Inc. Class A 3,200 240 * Omnivision Technologies Inc. 11,200 240 Methode Electronics Inc. 24,600 240 DST Systems Inc. 6,500 235 * Magma Design Automation Inc. 81,800 232 * Blue Coat Systems Inc. 11,000 225 * Bottomline Technologies Inc. 16,641 217 * MICROS Systems Inc. 6,800 217 * Lexmark International Inc. Class A 6,500 215 * Knot Inc. 27,400 213 * Atmel Corp. 44,200 212 * Volterra Semiconductor Corp. 9,152 211 * Liquidity Services Inc. 15,700 203 * MKS Instruments Inc. 10,800 202 * Avago Technologies Ltd. 9,500 200 * Silicon Image Inc. 55,600 195 * Progress Software Corp. 6,000 180 * IXYS Corp. 20,200 179 * Kulicke & Soffa Industries Inc. 24,900 175 * JDS Uniphase Corp. 17,700 174 Renaissance Learning Inc. 11,200 165 * Rambus Inc. 8,700 152 Materials (5.6%) Eastman Chemical Co. 485,428 25,902 Celanese Corp. Class A 969,790 24,158 Walter Energy Inc. 378,650 23,041 Greif Inc. Class A 286,675 15,922 Rock-Tenn Co. Class A 228,758 11,362 Lubrizol Corp. 139,900 11,235 Silgan Holdings Inc. 254,372 7,219 Domtar Corp. 111,200 5,466 * Century Aluminum Co. 599,286 5,292 Innophos Holdings Inc. 157,285 4,102 Schweitzer-Mauduit International Inc. 78,039 3,937 Stepan Co. 38,226 2,616 Ball Corp. 42,300 2,235 * Buckeye Technologies Inc. 209,758 2,087 Ashland Inc. 40,700 1,889 * Boise Inc. 330,240 1,813 * Clearwater Paper Corp. 30,271 1,658 A Schulman Inc. 78,810 1,494 * Solutia Inc. 96,600 1,266 * Graphic Packaging Holding Co. 383,629 1,208 * PolyOne Corp. 119,150 1,003 Sonoco Products Co. 30,203 921 Reliance Steel & Aluminum Co. 20,800 752 Cytec Industries Inc. 15,400 616 * Titanium Metals Corp. 26,500 466 * KapStone Paper and Packaging Corp. 41,100 458 NewMarket Corp. 5,222 456 Haynes International Inc. 13,200 407 Neenah Paper Inc. 19,200 351 Carpenter Technology Corp. 10,700 351 * WR Grace & Co. 13,200 278 Olympic Steel Inc. 10,200 234 Valspar Corp. 6,600 199 American Vanguard Corp. 21,600 171 * Innospec Inc. 17,000 159 * Kraton Performance Polymers Inc. 6,014 113 Telecommunication Services (0.9%) * Cincinnati Bell Inc. 3,952,200 11,896 * tw telecom inc Class A 284,700 4,749 Frontier Communications Corp. 563,800 4,009 USA Mobility Inc. 154,015 1,990 Consolidated Communications Holdings Inc. 68,874 1,171 * United States Cellular Corp. 21,300 876 * Vonage Holdings Corp. 272,000 626 Telephone & Data Systems Inc. 20,400 620 * PAETEC Holding Corp. 68,786 235 Utilities (5.3%) CMS Energy Corp. 1,868,462 27,373 CenterPoint Energy Inc. 2,034,808 26,778 Oneok Inc. 473,145 20,464 Atmos Energy Corp. 481,911 13,031 AGL Resources Inc. 304,910 10,922 DTE Energy Co. 179,100 8,169 IDACORP Inc. 162,944 5,421 DPL Inc. 221,100 5,284 Southwest Gas Corp. 171,000 5,044 NSTAR 102,655 3,593 Avista Corp. 161,629 3,157 Integrys Energy Group Inc. 69,000 3,018 NiSource Inc. 167,300 2,426 NorthWestern Corp. 88,397 2,316 Questar Corp. 50,900 2,315 National Fuel Gas Co. 41,800 1,918 PNM Resources Inc. 170,335 1,904 Nicor Inc. 46,100 1,867 * El Paso Electric Co. 86,500 1,674 WGL Holdings Inc. 36,971 1,258 Unisource Energy Corp. 37,700 1,138 Hawaiian Electric Industries Inc. 23,580 537 * Calpine Corp. 32,000 407 Energen Corp. 7,600 337 CH Energy Group Inc. 8,300 326 Cleco Corp. 9,500 251 Pinnacle West Capital Corp. 6,600 240 UIL Holdings Corp. 9,400 235 Laclede Group Inc. 6,900 229 Piedmont Natural Gas Co. Inc. 8,700 220 * Dynegy Inc. Class A 54,820 211 OGE Energy Corp. 3,700 135 Total Common Stocks (Cost $2,708,636) Market Value Coupon Shares ($000) Temporary Cash Investments (1.2%) 1 Money Market Fund (1.1%) 2,3 Vanguard Market Liquidity Fund 0.286% 33,118,000 33,118 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.250% 7/14/10 500 500 4,5 Freddie Mac Discount Notes 0.270% 9/14/10 2,000 1,999 Total Temporary Cash Investments (Cost $35,616) Total Investments (100.4%) (Cost $2,744,252) Other Assets and Liabilities-Net (-0.4%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $8,016,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.3%, respectively, of net assets. 2 Includes $8,775,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,499,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Strategic Equity Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long(Short) (Depreciation) E-mini Russell 2000 Index September 2010 272 16,532 (642) S&P MidCap 400 Index September 2010 20 7,100 (457) E-mini S&P MidCap Index September 2010 13 923 (65) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,863,561 - - Temporary Cash Investments 33,118 2,499 - Futures ContractsLiabilities 1 (245) - - Total 2,896,434 2,499 - 1 Represents variation margin on the last day of the reporting period. D. At June 30, 2010, the cost of investment securities for tax purposes was $2,744,252,000. Net unrealized appreciation of investment securities for tax purposes was $154,926,000, consisting of unrealized gains of $365,997,000 on securities that had risen in value since their purchase and $211,071,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Opportunity Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (96.5%) Consumer Discretionary (14.9%) * DIRECTV Class A 6,646,376 225,445 * Bed Bath & Beyond Inc. 3,267,600 121,163 *,1 Dress Barn Inc. 4,851,500 115,514 Whirlpool Corp. 1,191,100 104,602 TJX Cos. Inc. 2,485,000 104,246 * CarMax Inc. 4,812,800 95,775 Nordstrom Inc. 1,425,000 45,871 * O'Reilly Automotive Inc. 940,000 44,706 Men's Wearhouse Inc. 2,200,000 40,392 * 99 Cents Only Stores 2,200,000 32,560 Lowe's Cos. Inc. 1,550,000 31,651 * Amazon.com Inc. 260,300 28,440 Gentex Corp. 1,501,100 26,990 Best Buy Co. Inc. 750,000 25,395 * Quiksilver Inc. 5,796,500 21,447 Chico's FAS Inc. 2,000,000 19,760 Carnival Corp. 208,200 6,296 *,1 Strattec Security Corp. 217,000 4,796 * DreamWorks Animation SKG Inc. Class A 35,000 999 Energy (4.3%) Murphy Oil Corp. 2,000,000 99,100 Noble Energy Inc. 971,800 58,629 * Oceaneering International Inc. 1,000,000 44,900 National Oilwell Varco Inc. 1,050,000 34,723 * Plains Exploration & Production Co. 1,166,500 24,042 ConocoPhillips 350,000 17,181 * Exterran Holdings Inc. 624,400 16,116 * Pride International Inc. 415,000 9,271 Cabot Oil & Gas Corp. 295,000 9,239 * Transocean Ltd. 100,000 4,633 * Seahawk Drilling Inc. 165,000 1,604 Financials (0.3%) Chubb Corp. 390,000 19,504 Health Care (25.7%) Eli Lilly & Co. 7,814,700 261,792 * Amgen Inc. 4,662,700 245,258 * Biogen Idec Inc. 4,641,031 220,217 Roche Holding AG 1,524,000 209,766 Medtronic Inc. 5,241,800 190,120 Novartis AG ADR 3,785,000 182,891 * Dendreon Corp. 3,634,100 117,490 * Millipore Corp. 930,800 99,270 * BioMarin Pharmaceutical Inc. 5,054,100 95,826 * Life Technologies Corp. 1,931,445 91,261 * Boston Scientific Corp. 12,323,400 71,476 * Cerner Corp. 450,000 34,150 * Edwards Lifesciences Corp. 600,000 33,612 * Illumina Inc. 469,000 20,416 * Affymetrix Inc. 1,300,000 7,670 * Pharmacyclics Inc. 1,045,062 6,960 * Waters Corp. 89,000 5,758 * Charles River Laboratories International Inc. 98,000 3,353 * InterMune Inc. 22,000 206 Industrials (12.1%) FedEx Corp. 3,426,750 240,249 *,1 Thomas & Betts Corp. 3,311,000 114,892 Southwest Airlines Co. 9,919,100 110,201 Rockwell Automation Inc. 1,950,000 95,725 * McDermott International Inc. 3,000,000 64,980 * AMR Corp. 8,915,200 60,445 Pall Corp. 1,400,000 48,118 CH Robinson Worldwide Inc. 820,000 45,641 ^ Ritchie Bros Auctioneers Inc. 1,663,100 30,302 * JetBlue Airways Corp. 4,641,050 25,479 Expeditors International of Washington Inc. 550,000 18,981 Union Pacific Corp. 250,000 17,378 SPX Corp. 225,000 11,882 * Chicago Bridge & Iron Co. NV 368,930 6,940 * Jacobs Engineering Group Inc. 112,801 4,110 * US Airways Group Inc. 57,000 491 Information Technology (35.5%) * Cree Inc. 4,119,900 247,318 * Research In Motion Ltd. 4,679,600 230,517 Altera Corp. 7,587,700 188,251 ASML Holding NV 6,629,144 182,103 * Google Inc. Class A 384,000 170,861 Corning Inc. 10,132,400 163,638 * Symantec Corp. 10,379,600 144,069 * Electronic Arts Inc. 8,263,700 118,997 * NVIDIA Corp. 10,722,650 109,478 * Rambus Inc. 5,235,000 91,717 Microsoft Corp. 3,865,000 88,934 * Trimble Navigation Ltd. 2,818,200 78,910 Texas Instruments Inc. 2,816,600 65,570 *,1 FormFactor Inc. 5,808,300 62,730 * Adobe Systems Inc. 2,270,000 59,996 * SanDisk Corp. 1,419,948 59,737 Hewlett-Packard Co. 1,350,000 58,428 * Flextronics International Ltd. 10,060,000 56,336 * NeuStar Inc. Class A 2,631,000 54,251 * EMC Corp. 2,825,000 51,697 * Micron Technology Inc. 5,550,000 47,119 Intersil Corp. Class A 3,409,700 41,291 Plantronics Inc. 1,150,000 32,890 * Motorola Inc. 4,800,000 31,296 * eBay Inc. 1,400,000 27,454 *,1 Descartes Systems Group Inc. 4,645,000 24,665 * Akamai Technologies Inc. 412,900 16,751 * Intuit Inc. 470,000 16,342 * Rovi Corp. 360,000 13,648 QUALCOMM Inc. 390,000 12,808 Xilinx Inc. 430,000 10,862 * Nuance Communications Inc. 550,000 8,223 * Entegris Inc. 2,019,231 8,016 * Ciena Corp. 607,142 7,699 * Cymer Inc. 250,000 7,510 * Brocade Communications Systems Inc. 1,350,000 6,966 * FEI Co. 320,000 6,307 * Citrix Systems Inc. 90,000 3,801 * Apple Inc. 14,000 3,521 Jabil Circuit Inc. 220,000 2,926 * Verigy Ltd. 300,000 2,607 * Avid Technology Inc. 10,000 127 Materials (3.1%) Monsanto Co. 4,958,186 229,168 Telecommunication Services (0.4%) * Sprint Nextel Corp. 7,814,700 33,134 Utilities (0.2%) * AES Corp. 1,352,000 12,493 Total Common Stocks (Cost $6,099,944) Market Value Coupon Shares ($000) Temporary Cash Investment (4.0%) Money Market Fund (4.0%) 2,3 Vanguard Market Liquidity Fund (Cost $296,779) 0.286% 296,779,358 296,779 Total Investments (100.5%) (Cost $6,396,723) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $19,519,000. * Non-income-producing security. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $20,355,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's Capital Opportunity Fund pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2009 from June 30, 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) BioMarin Pharmaceutical Inc. NA 1 1,522   NA 1 Descartes Systems Group Inc. 24,851    24,665 Dress Barn, Inc. 86,987    115,514 FormFactor, Inc. 143,121  2,560  62,730 Strattec Security Corp. 3,094    4,796 Thomas & Betts Corp. 99,595    114,892 357,648 1,522 2,560 322,597 1 Not applicable  At September 30, 2009 and June 30, 2010, the issuer was not an affiliated company of the fund, but was affiliated during the period. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000 Common Stocks 6,909,692 209,766  Temporary Cash Investments 296,779   Total 7,206,471 209,766  Capital Opportunity Fund E. At June 30, 2010, the cost of investment securities for tax purposes was $6,396,723,000. Net unrealized appreciation of investment securities for tax purposes was $1,019,514,000, consisting of unrealized gains of $2,119,355,000 on securities that had risen in value since their purchase and $1,099,841,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Global Equity Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (97.3%) 1 Australia (1.9%) Santos Ltd. 1,639,919 17,138 Origin Energy Ltd. 1,332,853 16,628 Rio Tinto Ltd. 225,762 12,416 National Australia Bank Ltd. 186,400 3,604 Australia & New Zealand Banking Group Ltd. 174,900 3,142 BHP Billiton Ltd. 86,638 2,695 Amcor Ltd. 431,936 2,302 Brambles Ltd. 480,876 2,190 Orica Ltd. 67,334 1,416 * Iluka Resources Ltd. 190,044 734 Alumina Ltd. 544,419 689 Intoll Group 392,681 342 Beach Energy Ltd. 500,099 287 Austria (0.0%) Oesterreichische Post AG 19,555 480 bwin Interactive Entertainment AG 8,217 363 Belgium (0.2%) Anheuser-Busch InBev NV 89,516 4,304 Groupe Bruxelles Lambert SA 30,257 2,098 Brazil (0.7%) Vale SA Class B Pfd. ADR 344,400 7,239 Banco do Brasil SA 491,500 6,805 * OGX Petroleo e Gas Participacoes SA 267,300 2,483 Petroleo Brasileiro SA ADR Type A 71,700 2,137 Itau Unibanco Holding SA ADR 93,525 1,684 BM&FBovespa SA 243,200 1,576 Petroleo Brasileiro SA Prior Pfd. 63,100 943 Ferbasa-Ferro Ligas DA Bahia Prior Pfd. 75,400 443 Odontoprev SA 5,818 201 Canada (3.2%) ^ Rogers Communications Inc. Class B 753,748 24,626 Bombardier Inc. 4,132,369 18,788 * Research In Motion Ltd. 278,674 13,727 EnCana Corp. 356,204 10,788 Imperial Oil Ltd. 218,542 7,961 Nexen Inc. 355,233 6,988 ^ Penn West Energy Trust 238,238 4,543 BCE Inc. 142,465 4,157 *,^ ACE Aviation Holdings Inc. Class A 404,559 3,139 National Bank of Canada 59,600 3,048 * CGI Group Inc. Class A 191,600 2,851 Onex Corp. 100,331 2,412 Fairfax Financial Holdings Ltd. 5,855 2,157 Suncor Energy Inc. 62,568 1,841 Ritchie Bros Auctioneers Inc. 54,510 993 * Lundin Mining Corp. 345,200 976 Groupe Aeroplan Inc. 55,316 460 Magna International Inc. Class A 5,100 336 * Catalyst Paper Corp. 1,158,844 169 * AbitibiBowater Inc. 218,435 23 * Fraser Papers Inc. 337,960 21 * Transat AT Inc. Class A 1,400 13 * Nortel Networks Corp. 241,295 8 Chile (0.2%) Enersis SA ADR 283,479 5,644 China (1.2%) China Mobile Ltd. 1,456,000 14,469 ^ Tsingtao Brewery Co. Ltd. 2,286,000 10,679 Bank of China Ltd. 7,661,000 3,865 Dongfeng Motor Group Co. Ltd. 2,654,000 3,078 China Construction Bank Corp. 2,982,000 2,401 Shimao Property Holdings Ltd. 1,362,000 2,113 *,^ Shanda Interactive Entertainment Ltd. ADR 33,600 1,333 * Baidu Inc. ADR 19,000 1,293 China National Building Material Co. Ltd. 738,000 1,172 * Sina Corp. 27,000 952 Silver Grant International 1,734,000 489 Czech Republic (0.1%) Komercni Banka AS 11,181 1,790 Denmark (0.8%) Carlsberg A/S Class B 72,852 5,552 * Danske Bank A/S 215,024 4,138 *,^ William Demant Holding AS 56,130 4,105 Coloplast A/S Class B 32,210 3,197 * Vestas Wind Systems A/S 65,019 2,706 * GN Store Nord 367,267 2,553 Novo Nordisk A/S Class B 29,057 2,348 AP Moller - Maersk A/S Class B 200 1,575 * Jyske Bank A/S 23,304 678 * Bang & Olufsen A/S 33,672 296 Egypt (0.2%) * Ezz Steel 1,397,944 4,314 Egyptian Financial Group-Hermes Holding 223,300 1,145 Finland (0.5%) Nokia Oyj 886,062 7,222 Sampo Oyj 236,523 4,987 Metso Oyj 145,621 4,667 Tieto Oyj 62,105 1,024 Wartsila Oyj 12,083 549 Stora Enso Oyj 40,657 294 Kone Oyj Class B 5,113 203 France (3.1%) Sanofi-Aventis SA 540,048 32,526 * European Aeronautic Defence and Space Co. NV 692,137 14,125 EDF SA 161,775 6,155 BNP Paribas 111,452 5,996 Vivendi SA 282,780 5,747 Cap Gemini SA 118,600 5,212 ArcelorMittal 150,462 4,036 Bouygues SA 100,700 3,887 Legrand SA 130,665 3,873 ^ France Telecom SA 198,100 3,436 Carrefour SA 83,950 3,330 Lagardere SCA 89,523 2,792 Neopost SA 32,058 2,321 Total SA 44,592 1,991 Groupe Eurotunnel SA 288,589 1,950 AXA SA 126,823 1,938 Thales SA 57,479 1,856 Societe BIC SA 15,210 1,080 * Peugeot SA 35,725 908 Societe Generale 17,562 723 SA des Ciments Vicat 9,138 614 * Valeo SA 21,064 573 ^ Eurofins Scientific 11,975 426 ^ Cie de St-Gobain 9,261 345 * Alcatel-Lucent ADR 131,498 334 * Atos Origin SA 5,280 212 Germany (3.7%) Allianz SE 217,853 21,562 Deutsche Telekom AG 1,717,474 20,276 BASF SE 223,698 12,223 Bayerische Motoren Werke AG 228,087 11,080 E.ON AG 394,673 10,612 Deutsche Bank AG 171,603 9,639 Bayer AG 141,161 7,888 Deutsche Post AG 518,724 7,563 Henkel AG & Co. KGaA Prior Pfd. 133,565 6,522 * Daimler AG 118,662 6,003 Fresenius Medical Care AG & Co. KGaA 107,534 5,802 * Deutsche Lufthansa AG 115,627 1,598 Celesio AG 49,942 1,089 Deutsche Boerse AG 17,900 1,087 Siemens AG 11,664 1,043 Fresenius Medical Care AG & Co. KGaA ADR 11,744 631 Aurubis AG 8,800 382 Greece (0.0%) *,^ Excel Maritime Carriers Ltd. Class A 55,265 283 Hong Kong (3.8%) Jardine Matheson Holdings Ltd. 916,702 32,083 Jardine Strategic Holdings Ltd. 1,267,900 26,287 New World Development Ltd. 8,160,947 13,249 First Pacific Co. Ltd. 13,903,600 9,407 Henderson Land Development Co. Ltd. 1,044,289 6,116 Esprit Holdings Ltd. 1,104,500 5,933 Hutchison Whampoa Ltd. 879,000 5,409 Television Broadcasts Ltd. 1,122,000 5,203 Hongkong & Shanghai Hotels 2,835,805 4,682 Wheelock & Co. Ltd. 1,597,000 4,502 Midland Holdings Ltd. 4,712,000 3,859 SmarTone Telecommunications Holding Ltd. 3,606,290 3,742 CLP Holdings Ltd. 463,000 3,351 Hong Kong Aircraft Engineering Co. Ltd. 182,800 2,456 Mandarin Oriental International Ltd. 824,690 1,158 * I-CABLE Communications Ltd. 6,561,000 995 * Next Media Ltd. 6,210,000 884 Hong Kong Exchanges and Clearing Ltd. 54,000 842 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 205,800 35 Hungary (0.1%) *,^ OTP Bank PLC 86,100 1,736 India (2.3%) State Bank of India 318,528 15,655 Punjab National Bank Ltd. 540,514 12,137 Hindalco Industries Ltd. 3,300,560 10,146 Bank of Baroda 606,970 9,075 IDBI Bank Ltd. 2,706,943 6,884 Bank of India 838,638 6,254 *,2 Tata Steel Ltd. Warrants Exp. 12/23/2014 412,400 4,355 Canara Bank 370,088 3,548 Dena Bank 1,311,835 2,605 Allahabad Bank 623,815 2,158 Union Bank of India 252,033 1,673 Oriental Bank of Commerce 157,171 1,097 Indian Bank 223,019 1,077 Vijaya Bank 622,993 856 Steel Authority of India Ltd. 195,837 805 Syndicate Bank 283,976 557 Apollo Tyres Ltd. 303,106 420 UCO Bank 228,979 378 Andhra Bank 122,011 339 Indonesia (0.7%) * Bank Pan Indonesia Tbk PT 82,959,343 9,243 Indofood Sukses Makmur Tbk PT 11,074,000 5,016 Semen Gresik Persero Tbk PT 4,647,500 4,456 Gudang Garam Tbk PT 689,400 2,588 Matahari Putra Prima Tbk PT 23,770,775 2,421 Gajah Tunggal Tbk PT 2,642,500 280 * Citra Marga Nusaphala Persada Tbk PT 1,618,000 153 * Mulia Industrindo Tbk PT 921,000 33 Ireland (0.1%) CRH PLC 66,967 1,389 Paddy Power PLC 25,694 798 DCC PLC 28,986 656 Fyffes PLC 1,219,961 490 * Independent News & Media PLC 291,714 257 Total Produce PLC 389,036 163 * Anglo Irish Bank Corp. Ltd. 122,273 33 Israel (0.1%) Teva Pharmaceutical Industries Ltd. ADR 27,200 1,414 * Israel Discount Bank Ltd. Class A 660,686 1,117 Italy (1.7%) Enel SPA 3,983,901 16,869 UniCredit SPA 4,246,048 9,393 Telecom Italia SPA (Registered) 7,427,839 8,203 Saipem SPA 186,440 5,679 Luxottica Group SPA ADR 179,800 4,331 Fiat SPA 376,976 3,872 ENI SPA 184,100 3,379 Telecom Italia SPA (Bearer) 2,707,300 2,473 Luxottica Group SPA 61,709 1,494 Banco Popolare SC 94,543 518 Finmeccanica SPA 39,845 413 Mediaset SPA 44,016 250 * Natuzzi SPA ADR 42,314 125 Japan (8.9%) Nippon Telegraph & Telephone Corp. 734,700 29,929 Astellas Pharma Inc. 519,200 17,396 * Nissan Motor Co. Ltd. 2,471,800 17,225 Marubeni Corp. 2,804,000 14,374 Sony Corp. 520,100 13,873 Hitachi Ltd. 3,774,000 13,708 Daito Trust Construction Co. Ltd. 219,200 12,413 Fujitsu Ltd. 1,791,000 11,195 Mitsubishi Corp. 440,700 9,117 ORIX Corp. 114,860 8,321 Tokyo Gas Co. Ltd. 1,792,000 8,181 Mitsui & Co. Ltd. 699,700 8,163 Mitsui Fudosan Co. Ltd. 535,000 7,446 NTT Data Corp. 1,627 6,006 * JX Holdings Inc. 1,167,370 5,770 Sumitomo Mitsui Financial Group Inc. 199,000 5,632 Japan Tobacco Inc. 1,773 5,516 Tokyo Electric Power Co. Inc. 144,400 3,928 Toshiba Corp. 700,000 3,468 Chubu Electric Power Co. Inc. 136,300 3,382 FUJIFILM Holdings Corp. 110,700 3,199 Kao Corp. 133,000 3,129 Mitsubishi UFJ Financial Group Inc. 624,700 2,837 * Mitsubishi Materials Corp. 1,050,000 2,791 Toyota Tsusho Corp. 187,200 2,668 Sumitomo Electric Industries Ltd. 224,900 2,621 Secom Co. Ltd. 58,400 2,593 West Japan Railway Co. 696 2,545 Yamato Holdings Co. Ltd. 186,200 2,464 Toyota Motor Corp. 70,800 2,433 JS Group Corp. 125,100 2,388 Toyo Seikan Kaisha Ltd. 159,500 2,327 Panasonic Electric Works Co. Ltd. 230,000 2,261 Yamada Denki Co. Ltd. 29,740 1,943 Hitachi Chemical Co. Ltd. 103,000 1,914 Asahi Breweries Ltd. 109,300 1,852 Seven & I Holdings Co. Ltd. 73,200 1,677 Namco Bandai Holdings Inc. 187,450 1,648 Kawasaki Heavy Industries Ltd. 670,000 1,624 Isetan Mitsukoshi Holdings Ltd. 163,300 1,592 Sumitomo Corp. 157,700 1,575 Shiseido Co. Ltd. 71,000 1,565 Nippon Paper Group Inc. 56,100 1,553 MS&AD Insurance Group Holdings 70,400 1,507 *,^ Elpida Memory Inc. 97,000 1,490 Mitsubishi Heavy Industries Ltd. 428,000 1,476 Fukuoka Financial Group Inc. 354,000 1,474 East Japan Railway Co. 22,100 1,472 Kyowa Hakko Kirin Co. Ltd. 155,000 1,470 Obayashi Corp. 366,000 1,451 ^ Shinsei Bank Ltd. 1,697,000 1,435 Nippon Meat Packers Inc. 109,000 1,345 Alfresa Holdings Corp. 27,200 1,315 * Yamaha Motor Co. Ltd. 96,700 1,278 * NKSJ Holdings Inc. 206,000 1,233 Sekisui House Ltd. 141,000 1,206 Dai Nippon Printing Co. Ltd. 103,000 1,189 NSK Ltd. 171,000 1,188 Mitsubishi Tanabe Pharma Corp. 77,000 1,173 Yaskawa Electric Corp. 148,000 1,098 Bank of Yokohama Ltd. 236,000 1,080 Kinden Corp. 125,000 1,064 Sumitomo Forestry Co. Ltd. 128,000 1,022 NTT DoCoMo Inc. 656 993 Asahi Glass Co. Ltd. 102,000 958 KDDI Corp. 198 944 Omron Corp. 42,900 935 Panasonic Corp. 74,800 934 Olympus Corp. 38,000 900 Marui Group Co. Ltd. 130,200 877 Shimizu Corp. 243,000 830 Toppan Forms Co. Ltd. 80,200 769 Mitsubishi Estate Co. Ltd. 55,000 766 Taiyo Nippon Sanso Corp. 94,000 746 ^ Mizuho Financial Group Inc. 451,500 741 Yamatake Corp. 31,800 740 Rohm Co. Ltd. 12,200 733 Ryosan Co. Ltd. 29,800 724 Idemitsu Kosan Co. Ltd. 9,300 700 Nippon Suisan Kaisha Ltd. 215,400 693 Chiba Bank Ltd. 114,000 688 Aeon Co. Ltd. 65,000 688 Onward Holdings Co. Ltd. 86,000 680 Sharp Corp. 61,000 643 Ajinomoto Co. Inc. 71,000 642 Nippon Express Co. Ltd. 114,000 514 Hitachi Metals Ltd. 47,000 476 K's Holdings Corp. 21,900 448 Tokyo Ohka Kogyo Co. Ltd. 25,800 435 IT Holdings Corp. 34,900 414 Seino Holdings Corp. 45,000 310 Arnest One Corp. 30,300 307 Nihon Unisys Ltd. 39,100 283 FUJI SOFT Inc. 16,300 269 Toho Gas Co. Ltd. 50,000 267 Nagase & Co. Ltd. 25,000 260 Kyorin Co. Ltd. 17,000 246 Daicel Chemical Industries Ltd. 36,000 243 Fujitsu Frontech Ltd. 32,100 241 IHI Corp. 144,000 229 EDION Corp. 29,600 225 Dainippon Sumitomo Pharma Co. Ltd. 29,300 224 Takasago Thermal Engineering Co. Ltd. 26,000 219 Trend Micro Inc. 7,800 211 Noritake Co. Ltd. 58,000 195 Ricoh Co. Ltd. 14,000 179 Inabata & Co. Ltd. 22,700 103 Malaysia (1.2%) CIMB Group Holdings Bhd. 6,984,638 15,039 Genting Malaysia Bhd. 10,151,300 8,516 AMMB Holdings Bhd. 3,921,887 6,011 Sime Darby Bhd. 1,870,457 4,601 British American Tobacco Malaysia Bhd. 165,000 2,231 * Malaysian Airline System Bhd. 3,182,866 2,024 Multi-Purpose Holdings Bhd. 2,007,390 1,257 Telekom Malaysia Bhd. 1,218,275 1,256 Malayan Banking Bhd. 203,200 472 Carlsberg Brewery-Malay Bhd. 109,600 169 Mexico (0.2%) America Movil SAB de CV ADR 100,440 4,771 Wal-Mart de Mexico SAB de CV 596,200 1,320 Telefonos de Mexico SAB de CV ADR 33,943 479 Alfa SAB de CV Class A 46,400 347 Morocco (0.0%) Maroc Telecom 22,195 363 Netherlands (0.8%) * Randstad Holding NV 155,800 6,122 Koninklijke KPN NV 329,272 4,197 Koninklijke Boskalis Westminster NV 98,736 3,836 Heineken NV 89,157 3,779 Wolters Kluwer NV 138,850 2,663 Unilever NV 68,577 1,873 Reed Elsevier NV 167,800 1,858 Koninklijke Philips Electronics NV 27,074 808 Akzo Nobel NV 15,434 802 *,^ Eurocastle Investment Ltd. 275,977 77 New Zealand (0.0%) Telecom Corp. of New Zealand Ltd. 338,300 436 * PGG Wrightson Ltd. 51,996 18 Norway (0.1%) DnB NOR ASA 248,978 2,395 Statoil ASA 95,890 1,847 Philippines (1.2%) Ayala Corp. 2,108,913 14,662 ABS-CBN Holdings Corp. 13,521,188 11,614 Globe Telecom Inc. 425,190 8,107 Jollibee Foods Corp. 2,055,100 3,087 DMCI Holdings Inc. 5,230,000 1,931 Banco de Oro Unibank Inc. 1,248,200 1,260 * Benpres Holdings Corp. 15,742,000 1,220 Poland (0.2%) KGHM Polska Miedz SA 262,933 6,792 * Polski Koncern Naftowy Orlen 28,400 294 Russia (0.4%) Gazprom OAO ADR 405,850 7,641 Lukoil OAO ADR 101,800 5,218 Gazprom OAO ADR 15,167 286 Singapore (1.0%) DBS Group Holdings Ltd. 1,274,000 12,364 Great Eastern Holdings Ltd. 727,000 8,989 * STATS ChipPAC Ltd. 8,521,000 6,832 Noble Group Ltd. 2,013,727 2,434 GuocoLeisure Ltd. 4,656,000 1,821 * Genting Singapore PLC 1,049,244 868 United Industrial Corp. Ltd. 377,000 563 * Global Yellow Pages Ltd. 2,464,000 339 * Global Yellow Pages Ltd. Warrants Exp. 08/13/2014 704,000 24 South Africa (1.4%) * Hosken Consolidated Investments Ltd. 1,449,794 14,886 RMB Holdings Ltd. 1,612,338 6,524 * Sun International Ltd. 461,836 4,945 Nedbank Group Ltd. 295,899 4,608 FirstRand Ltd. 1,559,377 3,650 Naspers Ltd. 107,900 3,634 * Anglo Platinum Ltd. 21,049 1,986 Clicks Group Ltd. 373,513 1,643 Standard Bank Group Ltd. 86,631 1,149 Gold Fields Ltd. 69,285 929 AngloGold Ashanti Ltd. 20,395 880 JD Group Ltd. 144,427 758 City Lodge Hotels Ltd. 70,616 707 Imperial Holdings Ltd. 44,305 493 Discovery Holdings Ltd. 74,638 340 Mondi Ltd. 14,849 87 South Korea (3.0%) Samsung Electronics Co. Ltd. 46,755 29,325 LG Corp. 253,571 13,567 KT Corp. 348,054 12,853 LG Display Co. Ltd. 366,620 12,058 Woori Finance Holdings Co. Ltd. 929,160 10,930 KB Financial Group Inc. 262,662 10,068 Hana Financial Group Inc. 261,650 6,938 SK Holdings Co. Ltd. 28,553 2,028 2 Samsung Electronics Co. Ltd. GDR 5,600 1,752 Hyundai Motor Co. 9,344 1,093 Kia Motors Corp. 31,110 824 Mirae Asset Securities Co. Ltd. 16,766 733 SK Telecom Co. Ltd. 2,930 384 POSCO 1,000 379 Korea Electric Power Corp. 5,000 129 Spain (0.4%) Acerinox SA 226,282 3,516 Banco Santander SA 324,309 3,401 Acciona SA 27,507 2,093 Inditex SA 34,291 1,955 Viscofan SA 53,995 1,456 Gestevision Telecinco SA 114,610 1,019 Telefonica SA 44,656 827 Prosegur Cia de Seguridad SA 17,077 725 Banco Santander SA ADR 17,405 183 Sweden (1.1%) Electrolux AB Class B 644,410 14,732 Svenska Handelsbanken AB Class A 298,818 7,310 Telefonaktiebolaget LM Ericsson Class B 403,125 4,472 Assa Abloy AB Class B 190,100 3,800 Atlas Copco AB Class B 187,334 2,473 Swedish Match AB 80,196 1,752 Hoganas AB Class B 52,700 1,366 Investor AB Class B 78,468 1,269 Modern Times Group AB Class B 15,780 864 Switzerland (1.5%) Novartis AG 246,099 11,927 Roche Holding AG 45,619 6,279 * UBS AG 383,901 5,086 Nestle SA 102,948 4,964 Cie Financiere Richemont SA 135,787 4,741 Schindler Holding AG (Bearer) 54,141 4,563 Geberit AG 21,715 3,379 Adecco SA 70,392 3,358 ABB Ltd. 76,500 1,332 * Clariant AG 104,066 1,318 * Logitech International SA 89,777 1,215 Julius Baer Group Ltd. 29,300 835 Sonova Holding AG 5,738 704 * PubliGroupe AG 4,579 473 GAM Holding Ltd. 29,300 317 Taiwan (2.0%) * Fubon Financial Holding Co. Ltd. 15,790,000 17,539 * United Microelectronics Corp. 32,065,000 14,113 AU Optronics Corp. 11,010,700 9,749 Compal Electronics Inc. 4,321,662 5,147 Quanta Computer Inc. 2,731,768 4,938 Taiwan Semiconductor Manufacturing Co. Ltd. 2,363,306 4,417 Chunghwa Telecom Co. Ltd. 1,209,000 2,394 Unimicron Technology Corp. 1,642,000 2,390 Powertech Technology Inc. 714,000 1,983 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 197,978 1,932 Uni-President Enterprises Corp. 1,011,636 1,112 * Taishin Financial Holding Co. Ltd. 2,720,506 1,043 Lite-On Technology Corp. 716,000 785 Coretronic Corp. 433,000 635 Yageo Corp. 1,392,000 562 Inventec Co. Ltd. 645,700 343 Gigabyte Technology Co. Ltd. 314,000 306 Chin-Poon Industrial Co. 337,000 237 Yosun Industrial Corp. 90,000 136 King Yuan Electronics Co. Ltd. 203,000 83 LITE-ON IT Corp. 64,000 69 Thailand (1.3%) Advanced Info Service PCL (Foreign) 3,030,400 8,079 Siam Cement PCL NVDR 918,400 7,356 Siam Cement PCL (Foreign) 664,300 5,699 Banpu PCL 293,600 5,438 Kasikornbank PCL (Foreign) 1,832,600 5,328 Thanachart Capital PCL 4,485,300 3,969 MBK PCL (Foreign) 1,357,900 3,380 GMM Grammy PCL NVDR 2,917,000 1,267 Land and Houses PCL (Foreign) 6,141,000 1,051 GMM Grammy PCL (Foreign) 1,688,200 733 Bangkok Bank PCL (Local) 150,700 576 Charoen Pokphand Foods PCL (Foreign) 766,600 477 Kasikornbank PCL 143,200 398 * Post Publishing PCL (Foreign) 1,300,000 179 Matichon PCL (Foreign) 625,000 134 Turkey (0.5%) Turkiye Vakiflar Bankasi Tao 2,057,800 4,679 Haci Omer Sabanci Holding AS (Bearer) 1,007,799 4,045 Turkiye Garanti Bankasi AS 681,800 2,837 Turkiye Garanti Bankasi AS ADR 533,500 2,281 BIM Birlesik Magazalar AS 37,594 1,042 Anadolu Efes Biracilik Ve Malt Sanayii AS 80,800 943 United Arab Emirates (0.0%) * Dragon Oil PLC 137,335 833 United Kingdom (8.9%) Royal Dutch Shell PLC Class A (Amsterdam Shares) 1,782,585 44,810 Vodafone Group PLC 12,333,601 25,413 BP PLC 4,400,949 21,068 Rio Tinto PLC 246,035 10,804 AstraZeneca PLC 227,000 10,702 Barclays PLC 2,554,024 10,194 BAE Systems PLC 2,022,876 9,415 * Lloyds Banking Group PLC 11,600,608 9,158 Xstrata PLC 697,660 9,136 Rolls-Royce Group PLC 997,480 8,326 Old Mutual PLC 4,215,300 6,454 Reckitt Benckiser Group PLC 114,861 5,343 Diageo PLC 321,745 5,054 Ensco PLC ADR 125,700 4,938 Capita Group PLC 447,029 4,925 * Anglo American PLC 136,162 4,735 Intertek Group PLC 217,608 4,665 Invensys PLC 1,298,906 4,650 Arriva PLC 403,979 4,608 Tesco PLC 781,384 4,408 Thomas Cook Group PLC 1,587,323 4,201 BHP Billiton PLC 161,076 4,176 Royal Dutch Shell PLC Class B 169,123 4,088 Compass Group PLC 489,496 3,724 * Wolseley PLC 178,124 3,536 Sage Group PLC 997,935 3,434 Kazakhmys PLC 231,100 3,392 Unilever PLC 108,255 2,894 Carnival PLC 88,987 2,882 Bunzl PLC 271,744 2,721 Informa PLC 485,273 2,564 Imperial Tobacco Group PLC 87,565 2,447 TUI Travel PLC 765,120 2,380 ICAP PLC 384,958 2,307 Reed Elsevier PLC 309,343 2,294 Prudential PLC 303,000 2,285 Michael Page International PLC 406,363 2,250 Cable & Wireless Worldwide PLC 1,615,001 2,090 G4S PLC 509,282 2,019 Rightmove PLC 209,164 1,962 British American Tobacco PLC 61,377 1,948 Rexam PLC 410,904 1,849 WPP PLC 193,113 1,819 Marks & Spencer Group PLC 336,300 1,657 Provident Financial PLC 131,580 1,642 * Inchcape PLC 447,940 1,637 * Cairn Energy PLC 257,190 1,580 Stagecoach Group PLC 589,519 1,555 HSBC Holdings PLC 168,110 1,536 * ITV PLC 1,997,353 1,493 Cable & Wireless Communications PLC 1,615,001 1,394 Smiths Group PLC 87,521 1,393 Man Group PLC 345,750 1,146 * Premier Foods PLC 3,973,700 1,134 International Personal Finance PLC 397,645 1,125 * Galiform PLC 1,285,986 1,080 Ladbrokes PLC 530,224 1,002 Next PLC 30,890 921 Admiral Group PLC 42,610 892 British Sky Broadcasting Group PLC 83,335 870 Homeserve PLC 27,858 830 Hays PLC 605,818 827 Aggreko PLC 38,698 812 Devro PLC 266,692 788 Sportingbet PLC 912,747 741 AMEC PLC 58,557 717 * Royal Bank of Scotland Group PLC 984,064 599 RSA Insurance Group PLC 320,989 569 * Berkeley Group Holdings PLC 48,842 554 Sthree PLC 107,985 405 WH Smith PLC 65,392 399 * TalkTalk Telecom Group PLC 208,373 389 Daily Mail & General Trust PLC 57,575 375 * Jupiter Fund Management PLC 130,781 354 Aviva PLC 74,193 345 * Enterprise Inns PLC 235,093 305 * Carphone Warehouse Group PLC 104,186 294 Mondi PLC 37,166 214 ^ HMV Group PLC 215,229 202 Connaught PLC 103,081 177 * Northgate PLC 50,062 129 *,^ Bradford & Bingley PLC 642,595  United States (38.6%) Consumer Discretionary (7.5%) Cablevision Systems Corp. Class A 1,528,959 36,710 * Amazon.com Inc. 164,803 18,006 * Liberty Global Inc. Class A 511,788 13,301 * priceline.com Inc. 66,731 11,781 Time Warner Cable Inc. 218,858 11,398 * Liberty Global Inc. 406,125 10,555 Time Warner Inc. 356,655 10,311 * Blue Nile Inc. 178,329 8,396 Comcast Corp. Class A 448,500 7,790 CBS Corp. Class B 577,188 7,463 Gannett Co. Inc. 488,441 6,574 American Greetings Corp. Class A 338,840 6,357 ^ Garmin Ltd. 195,331 5,700 News Corp. Class A 472,100 5,646 * DIRECTV Class A 161,665 5,484 * Pulte Group Inc. 634,536 5,254 * Royal Caribbean Cruises Ltd. 227,000 5,169 Ross Stores Inc. 94,600 5,041 Sotheby's 207,988 4,757 News Corp. Class B 325,000 4,501 * Ford Motor Co. 438,700 4,422 * MGM Resorts International 428,738 4,133 Fortune Brands Inc. 101,400 3,973 Gap Inc. 181,700 3,536 * Hanesbrands Inc. 140,387 3,378 *,^ Corinthian Colleges Inc. 328,022 3,231 * ITT Educational Services Inc. 30,681 2,547 KB Home 227,133 2,499 * Liberty Media Corp. - Interactive 225,941 2,372 * Discovery Communications Inc. Class A 62,322 2,226 Cooper Tire & Rubber Co. 104,877 2,045 * K12 Inc. 92,103 2,043 * CC Media Holdings Inc. Class A 292,110 2,030 * GameStop Corp. Class A 107,738 2,024 Omnicom Group Inc. 56,224 1,929 * Madison Square Garden Inc. Class A 96,430 1,897 * Liberty Media Corp. - Capital 44,434 1,862 International Game Technology 116,600 1,831 PRIMEDIA Inc. 540,783 1,585 * Discovery Communications Inc. 49,256 1,524 * Liberty Media Corp. - Starz 23,716 1,229 * Aeropostale Inc. 41,706 1,194 * Mohawk Industries Inc. 25,590 1,171 CBS Corp. Class A 85,148 1,104 Unifirst Corp. 19,852 874 * Bed Bath & Beyond Inc. 23,300 864 * Interpublic Group of Cos. Inc. 118,031 842 Scholastic Corp. 32,700 789 Walt Disney Co. 24,700 778 Dillard's Inc. Class A 33,546 721 * Cheesecake Factory Inc. 31,408 699 * HSN Inc. 28,100 674 Williams-Sonoma Inc. 25,773 640 * TRW Automotive Holdings Corp. 17,615 486 * Select Comfort Corp. 43,684 382 Bob Evans Farms Inc. 14,892 367 * Biglari Holdings Inc. 1,130 324 Sturm Ruger & Co. Inc. 20,139 289 * Cavco Industries Inc. 8,044 283 * Bridgepoint Education Inc. 17,608 278 * Pre-Paid Legal Services Inc. 6,053 275 Hillenbrand Inc. 12,100 259 Cracker Barrel Old Country Store Inc. 5,095 237 * Domino's Pizza Inc. 20,338 230 * Ruby Tuesday Inc. 26,484 225 * DSW Inc. Class A 9,809 220 DR Horton Inc. 13,561 133 * Blockbuster Inc. Class B 470,128 118 * Ascent Media Corp. Class A 2,330 59 * Fleetwood Enterprises Inc. 2,250,448 1 * Sun-Times Media Group Inc. Class A 130,959  Consumer Staples (4.1%) Costco Wholesale Corp. 462,260 25,346 Tyson Foods Inc. Class A 988,887 16,208 Altria Group Inc. 666,537 13,357 Procter & Gamble Co. 150,400 9,021 Estee Lauder Cos. Inc. Class A 138,943 7,743 Del Monte Foods Co. 531,808 7,653 Philip Morris International Inc. 147,544 6,763 Bunge Ltd. 134,400 6,611 Archer-Daniels-Midland Co. 231,051 5,966 Kroger Co. 262,635 5,171 * Constellation Brands Inc. Class A 317,800 4,964 Sara Lee Corp. 300,356 4,235 Sanderson Farms Inc. 80,051 4,062 Walgreen Co. 129,879 3,468 PepsiCo Inc. 56,849 3,465 * Smithfield Foods Inc. 178,200 2,655 Safeway Inc. 101,000 1,986 SUPERVALU Inc. 168,519 1,827 Nu Skin Enterprises Inc. Class A 61,767 1,540 Hormel Foods Corp. 37,358 1,512 Wal-Mart Stores Inc. 30,999 1,490 * Dean Foods Co. 138,500 1,395 * Whole Foods Market Inc. 31,200 1,124 * Medifast Inc. 41,649 1,079 Universal Corp. 19,678 781 Cal-Maine Foods Inc. 8,187 261 * Chiquita Brands International Inc. 21,029 255 * Central Garden and Pet Co. Class A 27,301 245 * Alliance One International Inc. 57,800 206 Energy (2.2%) ConocoPhillips 555,659 27,277 Chevron Corp. 371,758 25,228 Devon Energy Corp. 123,990 7,553 * Transocean Ltd. 73,200 3,391 Cimarex Energy Co. 35,300 2,527 Marathon Oil Corp. 80,400 2,500 EOG Resources Inc. 23,282 2,290 * Rowan Cos. Inc. 90,335 1,982 * Newfield Exploration Co. 40,300 1,969 * Stone Energy Corp. 57,648 643 National Oilwell Varco Inc. 18,814 622 Baker Hughes Inc. 11,500 478 * Cloud Peak Energy Inc. 23,495 312 Financials (5.3%) JPMorgan Chase & Co. 662,905 24,269 * Berkshire Hathaway Inc. Class B 265,050 21,122 Bank of America Corp. 1,075,984 15,462 Capital One Financial Corp. 336,141 13,546 Legg Mason Inc. 403,172 11,301 SL Green Realty Corp. 188,461 10,373 Wells Fargo & Co. 361,900 9,265 Travelers Cos. Inc. 179,200 8,826 Goldman Sachs Group Inc. 56,700 7,443 * CB Richard Ellis Group Inc. Class A 541,822 7,374 Lazard Ltd. Class A 203,573 5,437 BB&T Corp. 178,700 4,702 American Express Co. 105,380 4,184 Morgan Stanley 174,550 4,051 * MBIA Inc. 704,792 3,954 Mercury General Corp. 87,648 3,632 * PHH Corp. 189,370 3,606 Moody's Corp. 148,129 2,951 Prosperity Bancshares Inc. 74,900 2,603 * MGIC Investment Corp. 315,122 2,171 * AmeriCredit Corp. 104,452 1,903 M&T Bank Corp. 21,900 1,860 * Markel Corp. 5,270 1,792 Cash America International Inc. 34,831 1,194 Progressive Corp. 55,570 1,040 * Citigroup Inc. 267,662 1,006 New York Community Bancorp Inc. 62,410 953 PS Business Parks Inc. 11,655 650 Republic Bancorp Inc. 27,308 612 * RAIT Financial Trust 277,024 518 * CIT Group Inc. 13,702 464 * World Acceptance Corp. 9,748 373 Ameriprise Financial Inc. 9,332 337 * First Cash Financial Services Inc. 12,766 278 American Equity Investment Life Holding Co. 26,726 276 Advance America Cash Advance Centers Inc. 45,200 187 Horace Mann Educators Corp. 3,655 56 *,^ Washington Mutual Inc. 166,300 27 *,3 JG Wentworth Inc. 1  Health Care (5.8%) Johnson & Johnson 592,754 35,008 Bristol-Myers Squibb Co. 975,780 24,336 Eli Lilly & Co. 640,345 21,452 UnitedHealth Group Inc. 611,368 17,363 Cardinal Health Inc. 491,181 16,509 * Forest Laboratories Inc. 483,846 13,272 McKesson Corp. 192,505 12,929 Pfizer Inc. 781,800 11,149 * WellPoint Inc. 150,136 7,346 Merck & Co. Inc. 203,184 7,105 * Gilead Sciences Inc. 157,300 5,392 * Amgen Inc. 66,075 3,476 * Par Pharmaceutical Cos. Inc. 108,843 2,826 * Healthspring Inc. 148,465 2,303 Hill-Rom Holdings Inc. 71,282 2,169 * Humana Inc. 41,062 1,875 * Health Net Inc. 73,978 1,803 * Medco Health Solutions Inc. 32,595 1,795 * Waters Corp. 26,521 1,716 * Health Management Associates Inc. Class A 209,900 1,631 * Community Health Systems Inc. 46,500 1,572 * Varian Medical Systems Inc. 19,000 993 Patterson Cos. Inc. 34,392 981 *,^ Amedisys Inc. 21,325 938 * Kindred Healthcare Inc. 59,522 764 Medicis Pharmaceutical Corp. Class A 25,703 562 * Magellan Health Services Inc. 12,000 436 * Universal American Corp. 28,000 403 * Martek Biosciences Corp. 13,375 317 Owens & Minor Inc. 8,858 251 * Insmed Inc. 353,900 238 Industrials (2.8%) * Kansas City Southern 339,750 12,350 * Delta Air Lines Inc. 981,288 11,530 Northrop Grumman Corp. 199,240 10,847 Ingersoll-Rand PLC 218,300 7,529 Towers Watson & Co. Class A 189,563 7,365 * Oshkosh Corp. 215,349 6,710 Raytheon Co. 127,479 6,169 Viad Corp. 305,697 5,396 * AMR Corp. 735,474 4,987 * US Airways Group Inc. 488,743 4,208 SPX Corp. 78,000 4,119 * Dollar Thrifty Automotive Group Inc. 58,399 2,488 Pitney Bowes Inc. 101,190 2,222 Brink's Co. 86,894 1,654 Expeditors International of Washington Inc. 46,439 1,603 * Ultrapetrol Bahamas Ltd. 363,983 1,583 Deere & Co. 22,424 1,249 * Stericycle Inc. 12,676 831 Heidrick & Struggles International Inc. 28,147 642 * Hawaiian Holdings Inc. 122,800 635 Deluxe Corp. 28,243 530 Standex International Corp. 19,500 494 * AGCO Corp. 15,400 415 * Consolidated Graphics Inc. 7,804 337 JB Hunt Transport Services Inc. 5,521 180 Information Technology (6.1%) International Business Machines Corp. 253,800 31,339 Microsoft Corp. 1,048,385 24,123 Hewlett-Packard Co. 461,159 19,959 Computer Sciences Corp. 398,196 18,018 * Gartner Inc. 600,014 13,950 * Western Digital Corp. 378,700 11,422 * Seagate Technology 647,060 8,438 * eBay Inc. 386,548 7,580 Tyco Electronics Ltd. 258,110 6,551 * Lexmark International Inc. Class A 186,060 6,146 * Tech Data Corp. 171,800 6,119 * Motorola Inc. 858,700 5,599 * Dell Inc. 457,700 5,520 * Advanced Micro Devices Inc. 745,574 5,458 Earthlink Inc. 570,357 4,540 * LSI Corp. 958,780 4,410 DST Systems Inc. 104,406 3,773 Xerox Corp. 435,708 3,503 Corning Inc. 215,344 3,478 * Vishay Intertechnology Inc. 315,063 2,439 * Google Inc. Class A 4,949 2,202 * Alliance Data Systems Corp. 36,524 2,174 Accenture PLC Class A 49,900 1,929 * Cisco Systems Inc. 67,600 1,441 * Forrester Research Inc. 43,700 1,322 * CSG Systems International Inc. 47,796 876 * Net 1 UEPS Technologies Inc. 64,457 864 * FLIR Systems Inc. 28,628 833 * AOL Inc. 32,422 674 * InterDigital Inc. 25,398 627 * Photronics Inc. 83,300 376 * ValueClick Inc. 35,134 376 * Flextronics International Ltd. 60,510 339 * Insight Enterprises Inc. 24,200 318 * Integral Systems Inc. 38,962 247 * Lattice Semiconductor Corp. 51,304 223 Materials (3.1%) Freeport-McMoRan Copper & Gold Inc. 310,806 18,378 Eastman Chemical Co. 248,033 13,235 Lubrizol Corp. 151,317 12,152 International Paper Co. 464,567 10,513 MeadWestvaco Corp. 460,100 10,214 Domtar Corp. 123,656 6,078 Temple-Inland Inc. 282,048 5,830 Scotts Miracle-Gro Co. Class A 122,405 5,436 Huntsman Corp. 607,679 5,269 PPG Industries Inc. 47,708 2,882 Cabot Corp. 103,177 2,488 A Schulman Inc. 128,766 2,441 Reliance Steel & Aluminum Co. 65,100 2,353 Innophos Holdings Inc. 58,673 1,530 Praxair Inc. 17,943 1,364 * Boise Inc. 182,723 1,003 NewMarket Corp. 10,710 935 Minerals Technologies Inc. 17,339 824 * Clearwater Paper Corp. 14,700 805 Ashland Inc. 13,327 619 * Omnova Solutions Inc. 58,800 459 Sherwin-Williams Co. 5,502 381 Stepan Co. 5,024 344 PH Glatfelter Co. 27,000 293 * KapStone Paper and Packaging Corp. 24,859 277 * Buckeye Technologies Inc. 24,400 243 * Wausau Paper Corp. 26,200 177 Telecommunication Services (1.4%) AT&T Inc. 1,132,747 27,401 * NII Holdings Inc. 210,534 6,846 * Sprint Nextel Corp. 1,480,200 6,276 * Cincinnati Bell Inc. 1,265,362 3,809 * Level 3 Communications Inc. 2,159,498 2,354 Telephone & Data Systems Inc. 42,111 1,280 USA Mobility Inc. 21,200 274 Utilities (0.3%) Constellation Energy Group Inc. 247,178 7,971 Pepco Holdings Inc. 230,800 3,619 Total United States Total Common Stocks (Cost $3,279,006) Preferred Stock (0.0%) Malaysian Airline System Bhd. Pfd. (Cost $75) 183,333 50 Face Market Maturity Amount Value Coupon Date ($000) ($000) Convertible Bonds (0.2%) Consumer Discretionary (0.0%) Sotheby's Cvt. 3.125% 6/15/13 787 764 Financials (0.1%) 2 SL Green Realty Corp. Cvt. 3.000% 3/30/27 1,032 1,001 Industrials (0.0%) AMR Corp. Cvt. 6.250% 10/15/14 452 431 US Airways Group Inc. Cvt. 7.250% 5/15/14 184 376 Telecommunication Services (0.1%) NII Holdings Inc. Cvt. 3.125% 6/15/12 2,998 2,829 Total Convertible Bonds (Cost $4,010) Temporary Cash Investments (4.8%) 1 Market Value Coupon Shares ($000) Money Market Fund (3.9%) 4,5 Vanguard Market Liquidity Fund 0.286% 133,182,084 133,182 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.9%) 6,7 Fannie Mae Discount Notes 0.270% 9/27/10 1,000 999 6,7 Fannie Mae Discount Notes 0.341% 10/20/10 2,000 1,999 6 Fannie Mae Discount Notes 0.300% 11/3/10 5,000 4,996 6 Federal Home Loan Bank 0.300% 11/19/10 2,000 1,998 6,7 Freddie Mac Discount Notes 0.320% 9/7/10 1,000 1,000 6,7 Freddie Mac Discount Notes 0.245% 9/21/10 15,000 14,994 6,7 Freddie Mac Discount Notes 0.361% 12/16/10 1,000 999 8 United States Treasury Bill 0.147% 7/22/10 5,000 4,999 Total Temporary Cash Investments (Cost $165,161) Total Investments (102.3%) (Cost $3,448,252) Other Assets and Liabilities-Net (-2.3%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $48,808,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.5% and 2.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, the aggregate value of these securities was $7,108,000, representing 0.2% of net assets. 3 Restricted security represents 0.0% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $51,927,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $16,992,000 and cash of $5,105,000 have been segregated as initial margin for open futures contracts. 8 Securities with a value of $2,244,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures Global Equity Fund contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index Sept 2010 91 23,355 (644) Dow Jones EURO STOXX 50 Index Sept 2010 654 20,572 (541) Topix Index Sept 2010 98 9,286 (115) FTSE 100 Index Sept 2010 165 12,048 (694) E-mini S&P 500 Index Sept 2010 51 2,618 (114) S&P ASX 200 Index Sept 2010 99 8,910 (509) MSCI Taiwan Index July 2010 69 1,740 (43) Global Equity Fund Unrealized appreciation (depreciation) on open S & P 500 Index, FTSE 100 Index, and E-mini S&P 500 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At June 30, 2010 the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 7/15/10 USD 50,738 EUR 41,454 (1,249) 9/22/10 EUR 14,415 USD 17,665 (51) 9/15/10 JPY 831,922 USD 9,414 304 9/22/10 GBP 8,517 USD 12,741 170 9/22/10 AUD 11,151 USD 9,322 (168) AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks - International 166,083 1,840,695 54 Common Stocks  U.S. 1,322,507   Preferred Stock - International  50  Convertible Bonds  5,401  Temporary Cash Investments 133,182 31,984  Futures ContractsAssets 1 160   Futures ContractsLiabilities 1 (844)   Global Equity Fund Forward Currency ContractsAssets  474  Forward Currency ContractsLiabilities  (1,468)  Total 1,621,088 1,877,136 54 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended June 30, 2010: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of September 30, 2009 59 Change in Unrealized Appreciation (Depreciation) (5) Balance as of June 30, 2010 54 E. At June 30, 2010, the cost of investment securities for tax purposes was $3,463,216,000. Net unrealized appreciation of investment securities for tax purposes was $36,740,000, consisting of unrealized gains of $552,743,000 on securities that had risen in value since their purchase and $516,003,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Strategic Small-Cap Equity Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (14.8%) * Aeropostale Inc. 42,150 1,207 * Tempur-Pedic International Inc. 36,900 1,135 * Big Lots Inc. 33,800 1,085 * Valassis Communications Inc. 31,700 1,005 * Warnaco Group Inc. 25,800 932 Finish Line Inc. Class A 62,800 875 * Panera Bread Co. Class A 10,900 821 * CEC Entertainment Inc. 23,200 818 Cooper Tire & Rubber Co. 41,500 809 * Career Education Corp. 33,700 776 * Rent-A-Center Inc. 37,700 764 Cracker Barrel Old Country Store Inc. 14,524 676 * Liberty Media Corp. - Capital 15,300 641 PF Chang's China Bistro Inc. 15,900 630 * Dana Holding Corp. 61,200 612 * Jo-Ann Stores Inc. 15,900 596 * Sinclair Broadcast Group Inc. Class A 99,100 578 * TRW Automotive Holdings Corp. 20,460 564 * La-Z-Boy Inc. 70,500 524 * Papa John's International Inc. 21,815 504 * Sally Beauty Holdings Inc. 58,100 476 Jones Apparel Group Inc. 24,600 390 Scholastic Corp. 15,500 374 * Skechers U.S.A. Inc. Class A 9,800 358 * JOS A Bank Clothiers Inc. 6,300 340 Williams-Sonoma Inc. 13,200 328 * HSN Inc. 13,100 314 * New York Times Co. Class A 31,700 274 * Standard Pacific Corp. 80,500 268 Oxford Industries Inc. 12,500 262 * Denny's Corp. 89,572 233 * Steven Madden Ltd. 6,900 217 * Carter's Inc. 7,900 207 Phillips-Van Heusen Corp. 4,466 207 * Fossil Inc. 5,800 201 Dillard's Inc. Class A 8,500 183 Tupperware Brands Corp. 4,400 175 * Journal Communications Inc. Class A 43,475 173 * Domino's Pizza Inc. 14,800 167 * Biglari Holdings Inc. 547 157 * Stein Mart Inc. 22,700 141 * Lincoln Educational Services Corp. 6,738 139 * AFC Enterprises Inc. 14,800 135 * AnnTaylor Stores Corp. 8,000 130 Gannett Co. Inc. 9,500 128 * Deckers Outdoor Corp. 861 123 * DSW Inc. Class A 5,400 121 * Corinthian Colleges Inc. 12,300 121 * Cheesecake Factory Inc. 5,100 114 * Beazer Homes USA Inc. 29,156 106 Thor Industries Inc. 4,400 104 * Ruby Tuesday Inc. 12,000 102 * Talbots Inc. 9,000 93 * Sonic Automotive Inc. Class A 10,700 92 Courier Corp. 5,800 71 Regis Corp. 4,400 68 * J Crew Group Inc. 1,700 63 Chico's FAS Inc. 6,065 60 Big 5 Sporting Goods Corp. 4,300 56 Hillenbrand Inc. 2,612 56 Stage Stores Inc. 5,200 56 * Timberland Co. Class A 3,300 53 American Greetings Corp. Class A 2,600 49 * Pier 1 Imports Inc. 7,500 48 * Universal Technical Institute Inc. 1,900 45 Cinemark Holdings Inc. 3,200 42 Sotheby's 1,800 41 * Office Depot Inc. 9,636 39 Sturm Ruger & Co. Inc. 2,200 32 * Ulta Salon Cosmetics & Fragrance Inc. 1,100 26 * Meritage Homes Corp. 1,400 23 * Brookfield Homes Corp. 3,200 22 * Belo Corp. Class A 3,373 19 Consumer Staples (3.9%) Del Monte Foods Co. 85,800 1,235 Lancaster Colony Corp. 11,500 614 Andersons Inc. 17,100 557 Nu Skin Enterprises Inc. Class A 20,500 511 Casey's General Stores Inc. 14,300 499 * Central Garden and Pet Co. Class A 46,506 417 * Revlon Inc. Class A 32,800 366 * TreeHouse Foods Inc. 7,800 356 Sanderson Farms Inc. 6,400 325 Coca-Cola Bottling Co. Consolidated 5,200 249 * Boston Beer Co. Inc. Class A 3,600 243 * American Italian Pasta Co. 3,400 180 Ruddick Corp. 5,600 173 * United Natural Foods Inc. 4,500 134 National Beverage Corp. 10,100 124 J&J Snack Foods Corp. 2,900 122 Herbalife Ltd. 1,400 64 Corn Products International Inc. 2,000 61 * Central Garden and Pet Co. 2,700 26 Energy (5.8%) Core Laboratories NV 7,600 1,122 * Oil States International Inc. 27,197 1,076 Southern Union Co. 43,000 940 World Fuel Services Corp. 34,100 885 * Helix Energy Solutions Group Inc. 68,300 736 * Stone Energy Corp. 48,800 545 * Rosetta Resources Inc. 20,900 414 * Matrix Service Co. 40,842 380 * SM Energy Co. 7,700 309 * Cal Dive International Inc. 45,400 266 * McMoRan Exploration Co. 18,100 201 * Gran Tierra Energy Inc. 40,300 200 * PHI Inc. 13,000 183 * Swift Energy Co. 6,700 180 Berry Petroleum Co. Class A 6,700 172 * James River Coal Co. 10,600 169 * Energy Partners Ltd. 12,500 153 * Tetra Technologies Inc. 16,300 148 * Gulfport Energy Corp. 12,400 147 * Energy XXI Bermuda Ltd. 9,130 144 * Complete Production Services Inc. 8,300 119 * International Coal Group Inc. 30,517 117 * Brigham Exploration Co. 7,054 108 CARBO Ceramics Inc. 1,500 108 * Venoco Inc. 5,229 86 * Bristow Group Inc. 2,800 82 * Crosstex Energy Inc. 12,000 77 * OYO Geospace Corp. 1,300 63 * Petroquest Energy Inc. 8,714 59 * Cloud Peak Energy Inc. 4,200 56 * Warren Resources Inc. 8,300 24 Financials (21.1%) Bank of Hawaii Corp. 23,600 1,141 Endurance Specialty Holdings Ltd. 29,600 1,111 Ares Capital Corp. 74,600 935 Horace Mann Educators Corp. 54,300 831 Nelnet Inc. Class A 42,000 810 International Bancshares Corp. 46,900 783 Platinum Underwriters Holdings Ltd. 21,500 780 * AmeriCredit Corp. 40,400 736 First Citizens BancShares Inc. 3,700 712 Jones Lang LaSalle Inc. 9,970 654 * Dollar Financial Corp. 30,956 613 NewAlliance Bancshares Inc. 51,500 577 Prosperity Bancshares Inc. 16,300 566 Cash America International Inc. 16,213 556 City Holding Co. 19,462 543 United Bankshares Inc. 22,600 541 CommonWealth REIT 86,500 537 CBL & Associates Properties Inc. 42,700 531 Bank of the Ozarks Inc. 14,900 528 Brandywine Realty Trust 47,600 512 Highwoods Properties Inc. 18,410 511 * World Acceptance Corp. 13,300 510 UMB Financial Corp. 13,800 491 Allied World Assurance Co. Holdings Ltd. 10,800 490 Trustmark Corp. 23,222 483 * Ashford Hospitality Trust Inc. 58,100 426 Apartment Investment & Management Co. 21,800 422 Douglas Emmett Inc. 29,600 421 * Altisource Portfolio Solutions SA 16,800 416 Mid-America Apartment Communities Inc. 8,070 415 First Potomac Realty Trust 28,700 412 Pennsylvania Real Estate Investment Trust 33,326 407 American Physicians Capital Inc. 13,072 403 Camden Property Trust 9,800 400 Infinity Property & Casualty Corp. 8,600 397 FirstMerit Corp. 22,917 393 Amtrust Financial Services Inc. 32,600 393 U-Store-It Trust 52,300 390 Extra Space Storage Inc. 27,800 386 Sun Communities Inc. 14,800 384 SCBT Financial Corp. 10,900 384 * Forestar Group Inc. 21,100 379 CapLease Inc. 75,100 346 Colonial Properties Trust 23,670 344 PS Business Parks Inc. 6,036 337 * Forest City Enterprises Inc. Class A 28,900 327 Potlatch Corp. 9,100 325 Parkway Properties Inc. 22,300 325 * Meridian Interstate Bancorp Inc. 29,669 323 Equity Lifestyle Properties Inc. 6,700 323 Aspen Insurance Holdings Ltd. 13,000 322 Advance America Cash Advance Centers Inc. 76,200 315 Mack-Cali Realty Corp. 9,920 295 * FPIC Insurance Group Inc. 10,800 277 * ProAssurance Corp. 4,400 250 Medical Properties Trust Inc. 26,300 248 Montpelier Re Holdings Ltd. 16,200 242 Republic Bancorp Inc. 10,700 240 * Credit Acceptance Corp. 4,610 225 Lexington Realty Trust 37,400 225 * First Industrial Realty Trust Inc. 44,200 213 First Financial Corp. 8,100 209 Provident New York Bancorp 22,443 199 SL Green Realty Corp. 3,600 198 First Financial Bankshares Inc. 4,100 197 Bancfirst Corp. 5,126 187 * Signature Bank 4,900 186 * Cardtronics Inc. 14,100 183 Oriental Financial Group Inc. 14,300 181 Community Bank System Inc. 8,000 176 NBT Bancorp Inc. 8,600 176 Great Southern Bancorp Inc. 8,400 171 Fulton Financial Corp. 14,700 142 Camden National Corp. 5,100 140 * PHH Corp. 7,071 135 Glimcher Realty Trust 21,700 130 Westamerica Bancorporation 2,300 121 * Grubb & Ellis Co. 119,530 117 Kearny Financial Corp. 12,500 114 Chimera Investment Corp. 30,400 110 Dime Community Bancshares 8,600 106 Provident Financial Services Inc. 7,400 87 MFA Financial Inc. 11,200 83 * Sunstone Hotel Investors Inc. 7,526 75 S&T Bancorp Inc. 3,600 71 Winthrop Realty Trust 5,400 69 MVC Capital Inc. 4,900 63 BlackRock Kelso Capital Corp. 6,400 63 FBL Financial Group Inc. Class A 3,000 63 Park National Corp. 900 59 * Greenlight Capital Re Ltd. Class A 2,300 58 Wintrust Financial Corp. 1,700 57 Flagstone Reinsurance Holdings SA 5,000 54 Tompkins Financial Corp. 1,430 54 Alterra Capital Holdings Ltd. 2,800 53 Arrow Financial Corp. 2,134 49 First Financial Bancorp 3,200 48 DiamondRock Hospitality Co. 5,768 47 Southside Bancshares Inc. 2,100 41 * First Cash Financial Services Inc. 1,800 39 * Beneficial Mutual Bancorp Inc. 3,800 38 Protective Life Corp. 1,600 34 Clifton Savings Bancorp Inc. 3,822 33 Northfield Bancorp Inc. 2,500 32 NASB Financial Inc. 1,900 29 Unitrin Inc. 1,100 28 Alexandria Real Estate Equities Inc. 400 25 GAMCO Investors Inc. 600 22 Rockville Financial Inc. 1,800 21 Health Care (11.7%) * American Medical Systems Holdings Inc. 40,700 900 * Emergency Medical Services Corp. Class A 18,180 891 STERIS Corp. 28,500 886 * Bruker Corp. 70,000 851 Cooper Cos. Inc. 19,600 780 * Cepheid Inc. 47,100 755 * LifePoint Hospitals Inc. 23,100 725 * Health Management Associates Inc. Class A 88,300 686 * Bio-Rad Laboratories Inc. Class A 7,606 658 Chemed Corp. 11,500 628 * Tenet Healthcare Corp. 144,300 626 * Healthsouth Corp. 31,600 591 Medicis Pharmaceutical Corp. Class A 26,100 571 Universal Health Services Inc. Class B 14,800 565 *,^ Amedisys Inc. 11,300 497 * Valeant Pharmaceuticals International 9,500 497 * Salix Pharmaceuticals Ltd. 12,700 496 * Gentiva Health Services Inc. 16,900 456 * Molina Healthcare Inc. 15,406 444 PDL BioPharma Inc. 77,800 437 * Dionex Corp. 5,500 410 * Triple-S Management Corp. Class B 20,100 373 * Affymetrix Inc. 61,500 363 * Cyberonics Inc. 15,191 360 * Impax Laboratories Inc. 17,400 332 * Par Pharmaceutical Cos. Inc. 12,600 327 * Kensey Nash Corp. 13,600 322 Invacare Corp. 15,100 313 * Healthspring Inc. 16,800 261 * Sirona Dental Systems Inc. 6,300 219 * Nabi Biopharmaceuticals 39,100 213 * Corvel Corp. 6,100 206 * PharMerica Corp. 12,500 183 * Catalyst Health Solutions Inc. 4,400 152 * Savient Pharmaceuticals Inc. 11,903 150 * Enzon Pharmaceuticals Inc. 13,600 145 * Nektar Therapeutics 11,300 137 * eResearchTechnology Inc. 16,800 132 * Odyssey HealthCare Inc. 4,200 112 * Universal American Corp. 7,200 104 Hill-Rom Holdings Inc. 2,600 79 * Virtual Radiologic Corp. 4,000 69 * Zymogenetics Inc. 14,900 63 * Medicines Co. 8,100 62 * Genomic Health Inc. 4,500 58 * Osiris Therapeutics Inc. 10,000 58 * Akorn Inc. 19,000 56 * Assisted Living Concepts Inc. Class A 1,800 53 * Kindred Healthcare Inc. 3,600 46 * China Biologic Products Inc. 3,900 43 Owens & Minor Inc. 1,500 43 * Brookdale Senior Living Inc. 2,279 34 Cantel Medical Corp. 1,500 25 * Auxilium Pharmaceuticals Inc. 1,000 23 Industrials (15.3%) * Oshkosh Corp. 34,300 1,069 Triumph Group Inc. 15,100 1,006 * EMCOR Group Inc. 40,800 945 Timken Co. 36,200 941 * EnerSys 43,576 931 Carlisle Cos. Inc. 25,000 903 AO Smith Corp. 18,100 872 * WESCO International Inc. 23,900 805 * Avis Budget Group Inc. 81,000 795 * General Cable Corp. 28,700 765 Regal-Beloit Corp. 13,400 747 Briggs & Stratton Corp. 41,500 706 * Armstrong World Industries Inc. 23,200 700 * Alaska Air Group Inc. 14,200 638 * Hawaiian Holdings Inc. 116,700 603 Deluxe Corp. 31,900 598 * Consolidated Graphics Inc. 13,700 592 * ACCO Brands Corp. 116,600 582 Apogee Enterprises Inc. 46,942 508 * M&F Worldwide Corp. 18,200 493 Allegiant Travel Co. Class A 11,000 470 Werner Enterprises Inc. 18,900 414 * Esterline Technologies Corp. 8,400 399 Ennis Inc. 26,300 395 Schawk Inc. Class A 25,700 384 * ATC Technology Corp. 23,600 380 * ArvinMeritor Inc. 27,142 356 Crane Co. 11,600 350 * Dollar Thrifty Automotive Group Inc. 8,145 347 * Amerco Inc. 5,900 325 Toro Co. 6,500 319 * Thomas & Betts Corp. 9,000 312 Tennant Co. 8,500 288 Universal Forest Products Inc. 8,800 267 * Corrections Corp. of America 13,400 256 Nordson Corp. 3,900 219 Ampco-Pittsburgh Corp. 9,930 207 AAON Inc. 8,200 191 Cubic Corp. 4,900 178 * United Stationers Inc. 3,200 174 * UAL Corp. 7,800 160 * Blount International Inc. 14,200 146 Seaboard Corp. 86 130 Raven Industries Inc. 3,500 118 Watts Water Technologies Inc. Class A 4,100 118 * APAC Customer Services Inc. 19,000 108 * Powell Industries Inc. 3,793 104 * Atlas Air Worldwide Holdings Inc. 2,100 100 Kimball International Inc. Class B 16,400 91 Albany International Corp. 5,500 89 Applied Industrial Technologies Inc. 3,400 86 * Vicor Corp. 6,700 84 HNI Corp. 2,900 80 AZZ Inc. 2,100 77 * Macquarie Infrastructure Co. LLC 6,000 77 John Bean Technologies Corp. 4,700 72 * DynCorp International Inc. Class A 3,800 67 Great Lakes Dredge & Dock Corp. 11,000 66 * Genco Shipping & Trading Ltd. 4,088 61 Standex International Corp. 2,300 58 Lindsay Corp. 1,700 54 Tredegar Corp. 3,300 54 * EnPro Industries Inc. 1,900 54 * Sauer-Danfoss Inc. 4,300 53 * Kadant Inc. 3,000 52 * Colfax Corp. 5,000 52 * Metalico Inc. 12,700 51 TAL International Group Inc. 2,167 49 NACCO Industries Inc. Class A 542 48 * Beacon Roofing Supply Inc. 2,600 47 ABM Industries Inc. 2,200 46 * Michael Baker Corp. 1,300 45 * Waste Services Inc. 3,846 45 * Ladish Co. Inc. 1,848 42 * GenCorp Inc. 9,100 40 * Layne Christensen Co. 1,600 39 Quanex Building Products Corp. 2,100 36 * Standard Parking Corp. 1,700 27 * Griffon Corp. 2,300 25 Aircastle Ltd. 2,800 22 * SFN Group Inc. 3,529 19 Information Technology (16.8%) Solera Holdings Inc. 34,100 1,234 * VeriFone Systems Inc. 56,400 1,068 * Tech Data Corp. 27,400 976 * Rovi Corp. 24,583 932 * Gartner Inc. 39,300 914 * Sanmina-SCI Corp. 63,200 860 * Teradyne Inc. 75,031 732 * RF Micro Devices Inc. 182,694 714 * Plexus Corp. 26,265 702 Earthlink Inc. 88,200 702 * Riverbed Technology Inc. 24,900 688 * Veeco Instruments Inc. 19,900 682 * Vishay Intertechnology Inc. 84,600 655 * AsiaInfo Holdings Inc. 29,700 649 Syntel Inc. 18,752 637 * Anixter International Inc. 14,800 631 * Acxiom Corp. 41,400 608 * Lattice Semiconductor Corp. 121,900 529 * Unisys Corp. 28,460 526 * Quantum Corp. 278,600 524 Micrel Inc. 50,400 513 * TriQuint Semiconductor Inc. 83,568 511 MAXIMUS Inc. 8,233 476 * InterDigital Inc. 18,700 462 * NeuStar Inc. Class A 22,200 458 * QLogic Corp. 27,300 454 * TIBCO Software Inc. 35,800 432 * Conexant Systems Inc. 175,400 393 * CSG Systems International Inc. 20,784 381 * Mantech International Corp. Class A 8,925 380 iGate Corp. 28,871 370 * Synaptics Inc. 12,900 355 * Tekelec 23,700 314 * Insight Enterprises Inc. 23,700 312 Plantronics Inc. 10,400 297 * MercadoLibre Inc. 5,500 289 * SYNNEX Corp. 11,100 284 * Multi-Fineline Electronix Inc. 11,200 280 * Global Cash Access Holdings Inc. 38,500 278 * Fairchild Semiconductor International Inc. Class A 31,500 265 * Amkor Technology Inc. 48,000 265 * Atheros Communications Inc. 9,300 256 * Diodes Inc. 15,800 251 * Atmel Corp. 47,900 230 * JDA Software Group Inc. 10,200 224 Opnet Technologies Inc. 14,500 213 * Volterra Semiconductor Corp. 7,900 182 Blackbaud Inc. 7,700 168 * MicroStrategy Inc. Class A 2,200 165 * Liquidity Services Inc. 12,200 158 * TeleTech Holdings Inc. 12,000 155 Agilysys Inc. 22,100 148 * Manhattan Associates Inc. 5,200 143 * Brightpoint Inc. 17,700 124 * Netscout Systems Inc. 8,400 119 Renaissance Learning Inc. 7,500 110 * OSI Systems Inc. 3,400 94 * Arris Group Inc. 8,700 89 * ADC Telecommunications Inc. 9,800 73 * RealNetworks Inc. 21,900 72 * SonicWALL Inc. 5,800 68 * Extreme Networks 25,200 68 * THQ Inc. 15,600 67 Heartland Payment Systems Inc. 4,000 59 * Cadence Design Systems Inc. 10,200 59 * Isilon Systems Inc. 4,568 59 * Netgear Inc. 3,100 55 ADTRAN Inc. 2,000 55 * Power-One Inc. 6,583 44 * Entegris Inc. 10,900 43 * Progress Software Corp. 1,400 42 * Interactive Intelligence Inc. 2,522 41 * Quest Software Inc. 2,200 40 * Aruba Networks Inc. 2,400 34 * Omnivision Technologies Inc. 1,500 32 * Littelfuse Inc. 966 31 * SMART Modular Technologies WWH Inc. 5,200 30 * Bottomline Technologies Inc. 2,300 30 * Cypress Semiconductor Corp. 2,600 26 * Magma Design Automation Inc. 8,800 25 Marchex Inc. Class B 5,400 21 CTS Corp. 2,100 19 Materials (5.1%) Rock-Tenn Co. Class A 22,000 1,093 * Clearwater Paper Corp. 17,300 947 Innophos Holdings Inc. 34,700 905 Silgan Holdings Inc. 29,600 840 * PolyOne Corp. 99,500 838 Domtar Corp. 14,200 698 Ashland Inc. 11,548 536 * Solutia Inc. 33,000 432 NewMarket Corp. 3,600 314 Schweitzer-Mauduit International Inc. 5,600 283 Stepan Co. 4,100 281 Cytec Industries Inc. 4,900 196 Worthington Industries Inc. 7,500 96 * Graphic Packaging Holding Co. 29,400 93 A Schulman Inc. 3,800 72 * Wausau Paper Corp. 10,000 68 * Boise Inc. 11,402 63 Arch Chemicals Inc. 2,000 61 * Kraton Performance Polymers Inc. 3,100 58 * WR Grace & Co. 2,300 48 * Innospec Inc. 5,000 47 Neenah Paper Inc. 1,944 36 * Buckeye Technologies Inc. 3,500 35 * Century Aluminum Co. 2,500 22 Telecommunication Services (1.1%) * tw telecom inc Class A 32,400 540 USA Mobility Inc. 32,000 413 * Cincinnati Bell Inc. 110,300 332 NTELOS Holdings Corp. 16,900 291 Consolidated Communications Holdings Inc. 4,500 77 * ICO Global Communications Holdings Ltd. 39,700 64 Utilities (3.9%) Atmos Energy Corp. 41,400 1,119 IDACORP Inc. 23,700 789 NorthWestern Corp. 28,900 757 Avista Corp. 30,400 594 Southwest Gas Corp. 18,500 546 WGL Holdings Inc. 13,600 463 Nicor Inc. 9,500 385 Unisource Energy Corp. 11,900 359 AGL Resources Inc. 8,980 322 Cleco Corp. 6,700 177 PNM Resources Inc. 13,900 155 UIL Holdings Corp. 5,900 148 Hawaiian Electric Industries Inc. 5,800 132 CMS Energy Corp. 7,200 105 Chesapeake Utilities Corp. 1,300 41 Black Hills Corp. 1,422 40 Total Common Stocks (Cost $148,732) Temporary Cash Investments (1.1%) 1 Money Market Fund (1.0%) 2,3 Vanguard Market Liquidity Fund 0.286% 1,647,523 1,648 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes 0.245% 9/21/10 100 100 Total Temporary Cash Investments (Cost $1,747) Total Investments (100.6%) (Cost $150,479) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $163,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $170,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Strategic Small-Cap Equity Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) E-mini Russell 2000 Index September 2010 14 851 (74) E-mini S&P 500 Index September 2010 1 51 (4) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Strategic Small-Cap Equity Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 157,537 - - Temporary Cash Investments 1,648 100 - Futures ContractsAssets 1 3 - - Futures ContractsLiabilities 1 (10) - - Total 159,178 100 - 1 Represents variation margin on the last day of the reporting period. D. At June 30, 2010, the cost of investment securities for tax purposes was $150,479,000. Net unrealized appreciation of investment securities for tax purposes was $8,806,000, consisting of unrealized gains of $21,632,000 on securities that had risen in value since their purchase and $12,826,000 in unrealized losses on securities that had fallen in value since their purchase . Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23,2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDHORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23,2010 VANGUARDHORIZON FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 23,2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
